     Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 1 of 107

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   JON S. ALLIN, State Bar No. 155069
     Supervising Deputy Attorney General
 3   DAVID C. GOODWIN, State Bar No. 283322
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7342
 6    Fax: (916) 324-5205
      E-mail: David.Goodwin@doj.ca.gov
 7   Attorneys for Defendant Duran

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                            FRESNO DIVISION
11

12
     HWA SUNG SIM,                                         1:16-cv-01051 SAB (PC)
13
                                              Plaintiff, DECLARATION OF DAVID C.
14                                                       GOODWIN IN SUPPORT OF
                    v.                                   DEFENDANT’S MOTIONS IN LIMINE
15

16   MONICA DURAN, et al.,
17                                         Defendants.
18

19         I, David C. Goodwin, declare:

20         1.    I am employed by the California Department of Justice as a Deputy Attorney General.

21   I am licensed to practice before all of the courts of the State of California, and am admitted to

22   practice in the United States District Court for the Eastern District of California.

23         2.    I represent Defendant Duran in this action.

24         3.    Attached as Exhibit A is a true copy of Plaintiff’s disclosure of expert witnesses

25   received by my office. This disclosure included the reports of Bijan Zardouz, M.D., and Roger

26   Clark, which are attached as stated below for ease of reference.

27         4.    Attached as Exhibit B is a true copy of the expert report by Bijan Zardouz, M.D.

28         5.    Attached as Exhibit C is a true copy of the expert report by Roger Clark.
                                                      1
                             Decl. of David C. Goodwin in Supp. of Def.’s Mot. in Limine (1:16-cv-01051 SAB (PC))
     Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 2 of 107

 1          6.       Attached as Exhibit D is a true copy of correspondence I sent to opposing counsel

 2   regarding Duran’s non-expert motions in limine dated August 13, 2019.

 3          7.       Attached as Exhibit E is a true copy of the response I received from opposing counsel

 4   regarding Duran’s non-expert motions in limine dated August 16, 2019.

 5          8.       Attached as Exhibit F is a true copy of correspondence I sent to opposing counsel

 6   regarding expert motions in limine dated August 26, 2019.

 7          9.       Attached as Exhibit G is a true copy of the response I received from opposing counsel

 8   regarding expert motions in limine dated August 26, 2019.

 9          I declare under penalty of perjury that the foregoing is true and correct.

10          Executed on August 28, 2019, at Sacramento, California.

11                                                                /s/ David C. Goodwin
                                                                  David C. Goodwin
12                                                                Deputy Attorney General
13   SA2017304856
     14049941.docx
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            2
                                Decl. of David C. Goodwin in Supp. of Def.’s Mot. in Limine (1:16-cv-01051 SAB (PC))
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 3 of 107




           EXHIBIT A
                          Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 4 of 107



                        Kevin S. Conlogue (SBN 285277)
                 1      (LACivilRig_htsLmvyer(a),gmail.com)
-j:-'---       ..

           >-·/"'2      THE LAW OFFICE OF1{EVIN S. CONLOGUE
                        292 S. La Cienega Blvd., Ste. 207
                        Beverly Hills, CA 90211
                    3   Telephone: (213) 255-8837
                    4   Facsimile: (213) 477-2069

                    5   GABRIEL H. A VINA, ESQ./Cal. SBN 216099
              \6        (gabriel@avinalaw.com)
                        LAW OFFICES OF GABRIEL H. A VINA
                    7   3781 Cimarron Street
                    8   Los Angeles, California 90018
                        Telephone: (323) 299-1664
                    9   Facsimile: (323) 315-5227
               10
                        Attorneys for Plaintiff
               11       HWA SUNG SIM
               12
               13                                 UNITED STATES DISTRICT COURT
               14
                                               EASTERN DISTRICT OF CALIFORNIA
               15
               16
               17       HWA SUNG SIM,                                Case No.: 1:16-CV-01051-SAB(PC)

               18                 Plaintiff,                         PLAINTIFF'S DISCLOSURE OF
                                                                     EXPERT WITNESS INFORMATION
               19
                            v.
              20
              21        MONICA DURAN, DR. JOHAL,
              22
                                 Defendants.
              23
              24        TO THE PARTIES, AND THEIR ATTORNEYS OF RECORD:
              25                  Pursuant to FRCP 26, Plaintiff HWA SUNG SIM ("Plaintiff'') hereby
              26        discloses the following retained expert witnesses whose expert opinion Plaintiff
              27
                        expects to offer in evidence at the trial in this matter, along with their reports:
              28

                                               PLAINTIFF'S DISCLOSURE OF EXPERT WITNESS INFORMATION
                                                                        I
               Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 5 of 107




        1      1. Bijan Zardouz, M.D., 1220 Hemlock Way, Ste. 108, Santa Ana, CA 92707.
'   1
     2            Dr. Zardouz is a neurologist and is Plaintiffs medical expert. He charges
     3            $1,500.00 for the first two hours of his deposition and $750.00 per hour
     4            thereafter, and $4,500.00 per day trial testimony. His reports, C.V., list of
     5            prior trial and deposition testimonies, and rate sheet are attached as Exhibit
     6             1.
     7         2. Roger Clark, Police Procedures Consultant, Inc., 10207 Molino Road, Sante,
     8             CA 92071. Mr. Clark is an expert on proper conduct of correctional officers
     9             and is Plaintiffs liability expert. He charges $350 per hour for deposition
    10             (2 hour minimum) and trial testimony (4 hour minimum). His report, C.V.,
    11             list of prior trial and deposition testimonies, and rate sheet are attached as
    12            Exhibit 2.
    13         3. Any and all experts noticed by any other party to this lawsuit.
    14         4. Any expert witness that may be needed to rebut or impeach the testimony of
    15            any expert designated by the remaining parties to this action.
                  Plaintiff additionally discloses the following non-retained               treating
    16
    17      physicians of Plaintiff whose expert opinion Plaintiff expects to offer in evidence

    18      at the trial in this matter.
    19         1. Amandeep Kaur Johal, M.D., C.D.C.R., California City Correctional Facility,
    20            22844 Virginia Blvd., California City, CA 93505
    21         2. Vijay R. Patel, M.D., C.D.C.R., Avenal State Prison, 1 Kings Way, Avenal, CA
    22             93204
    23         3. D. Goller, M.D., C.D.C.R., Wasco State Prison, 701 Scofield Ave., Wasco, CA
    24             93280
    25         4. Chander P. Malhotra, M.D., Wasco State Prison, 701 Scofield Ave., Wasco, CA
    26             93280
    27         5. Bernard Ramos, M.D., Wasco State Prison, 701 Scofield Ave., Wasco, CA
    28             93280
                                    PLAINTIFF'S DISCLOSURE OF EXPERT WITNESS INFORMATION
                                                             2
            Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 6 of 107




        1   6. Andrew Zepp, M.D., Wasco State Prison, 701 Scofield Ave., Wasco, CA 93280
•   l

        2   7. B. Beltran, R.N., Wasco State Prison, 701 Scofield Ave., Wasco, CA 93280
        3   8. R. Barrena, R.N., Wasco State Prison, 701 Scofield Ave., Wasco, CA 93280
        4   9. L. Dickerson, R.N., Wasco State Prison, 701 Scofield Ave., Wasco, CA 93280
        5   10.J. DelaCruz, R.N., Wasco State Prison, 701 Scofield Ave., Wasco, CA 93280
        6   I I.A.Arteaga, R.N., Wasco State Prison, 701 Scofield Ave., Wasco, CA 93280
        7   12.V. Joseph, R.N., Wasco State Prison, 701 Scofield Ave., Wasco, CA 93280
        8   13.Jorge Gonzalez-Cruz, M.D., San Joaquin Community Hospital, 2615 Chester
        9      Ave., Bakersfield, CA 93301
    10      14.Jonathan R. Perry, M.D., San Joaquin Community Hospital, 2615 Chester Ave.,
    11         Bakersfield, CA 93301
    12      15.Robert S. Port, M.D., San Joaquin Community Hospital, 2615 Chester Ave.,
    13         Bakersfield, CA 93301
    14      16.Asela P. Jumao-As, M.D., San Joaquin Community Hospital, 2615 Chester
    15         Ave., Bakersfield, CA 93301
    16      17.Krishna R. Kylasa, M.D., San Joaquin Community Hospital, 2615 Chester
    17         Ave., Bakersfield, CA 93301
    18      IS.James Alan Cusator, M.D., San Joaquin Community Hospital, 2615 Chester
    19         Ave., Bakersfield, CA 93301
    20      19.Joan C. Canton, N.P., San Joaquin Community Hospital, 2615 Chester Ave.,
    21         Bakersfield, CA 93301
    22      20.Ruby T. Ramos, FNP, San Joaquin Community Hospital, 2615 Chester Ave.,
    23         Bakersfield, CA 93301
    24      21.Nadim W. Sarkies, M.D., San Joaquin Community Hospital, 2615 Chester
    25         Ave., Bakersfield, CA 93301
    26      22.Malvin U. Pallomina, FNP, San Joaquin Community Hospital, 2615 Chester
    27         Ave., Bakersfield, CA 93301
    28

                              PLAINTIFF'S DISCLOSURE OF EXPERT WITNESS INFORMATION
                                                         3
               Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 7 of 107




         1      23.Asha Atwell, D.O., Kem Medical Center, 1700 Mt. Vernon Ave., Bakersfield,
-.   J

         2         CA 93306
                   The listed non-retained experts' facts and opinions have already been
         3
         4   disclosed in medical records produced by the Parties or subpoenaed in this matter.

         5         Plaintiff reserves the right to amend and/or supplement this Expert Witness
         6   Designation, and if such amendment or supplement need be necessary, any and all
         7   experts disclosed will be made available for deposition at a mutually convenient
         8   time and place.
         9
     10      Date: July 3, 2019       THE LAW OFFICE OF KEVIN S. CONLOGUE
     11
                                              By:     IS/Kevin S. Conlogue
     12                                              Kevin S. Conlogue
     13                                              Attorney for Plaintiff, HWA SUNG SIM
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                  PLAINTIFF'S DISCLOSURE OF EXPERT WITNESS INFORMATION
                                                             4
        Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 8 of 107




 1
                                         PROOF OF SERVICE
~
 2                   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

 3           I am employed in the County of Los Angeles, State of California. I am over
 4   the age of 18 and not a party to the action. My business address is 292 S. La Cienega
     Blvd., Ste. 207, Beverly Hills, CA 90211.
 5

 6           On July 3, 2019, I served the foregoing document described as
 7
        • PLAINTIFF'S DISCLOSURE OF EXPERT WITNESS INFORMATION
 8
     on all interested parties in this action by placing a true copy thereof enclosed in sealed
 9   envelopes addressed as follows:
10
         Xavier Becrra, Esq.
11       Jon S. Allin, Esq.
         David C. Goodwin, Esq.
12       Deputy Attorney General
         1300 I Street, Ste. 125
13
         P.O. Box 944255
14       Sacramento, CA 94244
         Telephone: (916) 324-5396
15       Facsimile: (916) 324-5205
         Attorneys for Defendants Duran and Johal
16

17
     [X]     BY MAIL. I am "readily familiar" with the business practices at my place of
18
     business for collection and processing of correspondence for mailing with the United
19   States Postal Service and the correspondence shall be deposited with the United States
     Postal Service this same day in the ordinary course of business.
20

21   X      (State & Federal) I declare under penalty of perjury under the laws of the
22   State of California that the above is true and correct, and I declare that I am
     employed in the office of a member of the bar of this Court at whose direction the
23
     service was made.
24
     Executed on July 3, 2019, at Los Angeles, California.
25

26                                                         /s/S. Nathan Yun
27                                                         S. Nathan Yun

28

                              PLAINTIFF'S DISCLOSURE OF EXPERT WITNESS INFORMATION
                                                         5
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 9 of 107




            EXHIBIT B
                   Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 10 of 107
                                          BIJAN ZARDOUZ, M.D., INC.
                                       Diplomate American Board of Neurology and Psychiatry (Neurology)
                                        Fellow of the American Association of Eleotrodiagnostic Medicine
                                                      Certified in Clinical Neurophysiology
)




     l\-fAILING ADDRESS                 ~!AILING ADDRESS                      MA.lUNG ADDRESS              MAJLlNG ADDRESS
    FOR SANTA ANA                       FOR CORONA                            Fon. SAN DmGO                FOR SAN 8£8NARlHNC)
    P.O. Box 28883                      P.O. Box 28017                        P.O. Box 28883               r.o. Box 28017
    Santa Ana, CA 92799                 Santa Ana, CA 92799                   Sanm Anll, CA 92799          Stu)ta Aoa, CA 92799
    714/540-2272                        714/540-2272                          114/540-2212                 909/883-2440
    fAX 714/540-1206                    FAX 714/540-7206                      FAX 714/540-7206             FAX 909/8&3-2998



                                                           October 26, 2018




                     The Law Office of Kevin S. Conlogue
                     1901 Avenue of the Stars
                     Suite 234:
                     Los Angeles 1 California                     90067

                     Attention:            Kevin S. Conlogue, Esq.


                                                     RE:          S'.IM, HWA SUN~
                                               D/INJURY:          August 31, 2014
                                                      CA.SE:      l:16-cv-01051-DAD-SAB



                                 NEUROLOGICAL IND~PENDENT MEDICAL EVALUATION



                     Date of evaluation:                      October 17, 2018

                     Date of dictation:                       October 26, 2018


                     Dear Mr. Conlogue:

                     On October   1 7, 2018, I examined Mr. Hwa Sung Sim, a
                     27-year-old 1 right-handed male, at my neurology office in
                     Santa Anar California.




                                                                   Oflicns:
                          1220 Hemlock Way, Suite 108 • Santa Ana, CA 92707 • 714/540-2272 • FAX 714i540-7206
                             1681 N. Waterman • San Bernardino, CA 92406 • 909/883-2440 • FAX 909/883-2998
                             802 Magonolin. Suite 106 • Corona, CA 92879 • 714/540-2272 • FAX 714/540-7206
                             3863 Clairemont Drive • San Diego, CA 92117 • 714i540-2272 • FAX 714/540·7206
    Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 11 of 107


     Page 2
     October 26, 2018
     RB:   SIM, HWA SUNG
)




                      HISTORY OF PRESENT ILLNESS

     As the patient states, on August 31, 2014, at about 8:30
     to 9:00 a.m., he was sitting' on the ground and having
     breakfast. He does not recall what he was eating.      The
     patient states a fight broke out among four or five other
     prisoners who were about 15 to 20 feet away from him.
     Suddenly, a female officer from the tower took a shot at
     him. 'I'he patient states it felt as if he had been hit by
     a car.    At first, he was confused, and he grabbed his
     head. The patient states that when he touched the left
     side of his head, his head went II inside of his scalp. 11
     Then blood started to spread around. The patient fell
     all the way to the ground while his left hand was on his
     head.
     The patient recalls that about five to ten minutes later,
     a nurse and the police arrived at the scene with a
     gurney. The patient was placed on the gurney, and he was
     taken to the medical unit at the prison.
     Then the patient was transported by ambulance to Kern
     Medical Center. The patient states he was still confused
     and his memory was somewhat unclear by the time he got to
     the hospital. He states they waited to apply staples to
     his head until his memory cleared up. Then seven staples
     were applied to his left parietal head :region. He was in
     the hospital for two hours.
     The patient was subsequently seen by Dr. Patel and Dr.
     Johal, doctors at the prison. He was also seen at San
     Joaquin Community Hospital. He underwent CT scans and
     MRI i:icans.

     The patient states he is not currently being treated by
     any doctor.
     The patient has been referred ·to me for a Neurological
     Independent Medical Evaluation.
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 12 of 107


  Page 3
 October 26, 2018
 RE:   SIM 1 HWA SUNG




                        PRESENT COMPLAINTS

 At the present time, the patient complains of headache,
 ;;..11 over his entire head.     However, sometimes the
 headache is only in the area of trauma (the left parietal
 area), and sometimes it is in his anterior temples. The
 headache happens about four times per week, and it can
 last two to three houra.    These headaches are not ve;i.·:y
 strong.    However, the patient gets a stronger headache
 about once every two weeks, which is generalized. It can
 last one-half day to a whole day. On a scale of 1 to 10,
 he rates this headache as an 8/10.
 The patient gets nausea upon waking up in the morning,
 which can last for a couple of houra. When the nausea is
 stronger, it can last for a whole day, and he starts to
 vomit. The patient has not been seen by any doctor since
 he was released from prison.    (l advised him to be seen
 by a GI doctor.)

  The patient still gets panic attacks or paranoia that
  somebody is going to attack him or shoot him.      This
  happens when he is out on the street, either walking or
  driving.   When it happens, he turns and looks to his
  sides to check if something is happening. When he gets
  clearance that his environment is safe 1 then he feels
  better.   This feeling of a panic attack or paranoia
  happens often, roughly every day.
 The patient states he has had three blackout spells, all
 of which happened while he was in prison.     One o.f the
 spells was witnessed by other inmates. He was told that
 he was on the ground, and he was twitching. The patient
 has nc, memory of that time. However, he does recall that
 he lost bladder control during this spell, but he had no
 bleeding from his mouth or anywhere else.
 The patient states the other two blackout spells were not
 witnessed.   He was alone, and later on he was found on
 the ground by other people.
     Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 13 of 107


      Page 4
      October 26 1 2018
-,    RE:   S!M, HWA SUNG




      The patient states that he had no warning of these three
      blackout episodes/loss of consciousness.   He states the
      episodes did happen when he had a strong headache. He
      states the headache was continuously strong for the first
      two years after the injury. He states that since he was
      released from prison about two and one-half to three
      years after. the injury, his headaches have not been as
      strong and continuous.
      The patient states that about once or twice a week, he
      wets his bed at home while he is sleeping. He states
      this also happened when he was in prison.

      The   patient states th.at somE:!times when he talks, he
       forgets to say the words or he forgets what he wanted to
       say. However, he states these attacks are now less in
       frequency and intensity in comparison to the past.
      The patient has also had numbness of his thumbs since the
      incident in August 2014. He states he never had numbness
      prior to that. The numbness comes and goes randomly, and
      it can last five minutes to oneThalf hour.


                           PAST MEDICAL HISTORY

      The patient's past medical history is negative. He has
      had no serious medical conditions or surgeries. He has
      had no work-related accidents, motor vehicle accidents,
      or personal injuries. He also states he has had no prior
      head inju:r-ies.

                       PERSONAL AN!> F~ILY HISTORY

      The patient is single. He has no children. His pa:re:nts
      are alive and well. He has two brothers, healthy. His
      family history is negative for medical problems. He does
      not smoke cigarettes. He drinks beer about once every
      other week.
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 14 of 107


 Pages
 October 26, 2018
 RE:   SIM, h--WA SUNG




                         EMPLOYMENT HIS~ORY

 '!'he patient is not currently employed.   He states he
 worked full t.ime in a warehouse for the past seven to
 eight months. The patient states that he stopped working
 about two weeks ago because · the company went out of
 business.


                            MEDICATIONS

 The patient takes no medications at the present time.


                             ALLERGIES

  There is no known allergy to any medications.


                         REVIEW OF SYSTEMS

 'l~he patient complains of headaches, as discussed. He has
 dizziness upon getting up in the morning, which he
 describes as a spinning sensation. He states it used to
 last all day long, but now it lasts about 30 minutes.
 The patient gets double vision and fuzzy vision together.
  It can happen at any time, . and it lasts for a few
 seconds.    The patient complains of pain in the midline
 chest area up to the throat. It can last for about three
 minutes.      It happens with and without eating.      The
 patient complains of occasional difficulty breathing. He
 complains of numbness in both thumbs, as discussed. The
 patient has difficulty falling asleep.        He has mood
 problems, as discussed above. 'l'he patient also states he
 is forgetful of simple things.

 The patient does not complain of anosmia, ageusia,
 hearing problems, dysphagia, dysphasia, bowel problems,
 en:· numbness/tingling sensation in the lower extremities.
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 15 of 107


  Page 6
 October 26, 2018
 RE= SIM, HWA SUNG




                      PHYSICAL EXAM!NATION

 Blood pressure is 100/60.  Heart rate is 72 per minute
 and regular.   Temperature is 98.6°.    Weight is 165
 pounds. Height is 5'8".

 HEENT
 'There is a 3 cm. scar line on the left parietal head
 region.
 Otherwise, the head is normo~ephalic. No cranial bruit
 is hea:r.-d. External auditory canals, nostrils, oral
 cavity and sclerae look normal.



  The neck is supple.   No carotid b:t:'Uit is heard. Neck
  extensors and flexors are strong. There is no evidence
  of lymphadenopathy.
 HE:ART

 Normal Sl and S2.      No cardiac murmur is heard.

 C:fl'.EST

 Lungs are clear to auscultation and percussion.
 ABDOMEN

 Examination reveals no organomegaly and no distention.
 Bowel sounds are present.
 EXTR:EM::rTIES

 The extremities are symmetrical.        Peripheral pulses are
 present.


 There is no dermatological disorder noted.
    Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 16 of 107


      Page 7
      October 26, 2018
     RE;   SIM, HWA SUNG
)




     LYMPHATICS

     There is no lymphadenopathy palpated.


                          NEUROLOGICAL EXAMINATlON

     MINI-MENTAL STATUS

     The patient was oriented to time, place and person,
     except he stated the day of the month was the 16th.     (It
     was the 17th).    The patient's recent and remote memory
     \'Jere normal. However, he had slight difficulty recalling
     three words after three minutes. He was easily able to
     recall two of the three wo:cds. Then with hints, he was
     able to recall the third word. The patient was able to
     accurately perform serial seven studies, and he was able
     to correctly spell the word 11 WORLD" both forward;3 and
     backwards.     His reading, writing and repetition were
     normal.    ge did not have left-to-right confusion.    The
     patient did not have apraxia.

     CRANIAL NERVES

                  I   !   The patient can smell cinnamon.
                II:       Pupils are equal, round and reactive to
                          light and accommodation.   Visual fields
                          are full.   His visuaJ. acuity is 20/20,
                          bilaterally, with glasses.    Funduscopic
                          examination is normal.
      III, IV, VI:        Extraocular movements are full. There .is
                          no nystagmus or diplopia.   Saccadic eye
                          movements are normal.

           V, VII:        There is no sensorv or motor deficit on
                          the facial area.   ·

             VIII:        Air  C()nductio:n is  more  than   bone
                          conduction. Weber is in the midline.
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 17 of 107


 Page 8
 October 26, 2018
 RE:    SIM, HWA SUNG




          IX, X:       The uvula is in the midline and rett:·acts
                       symmetrically.

                 XI:   Sternocleidomastoids   and     t:i::-apezii    are
                       strong, bilaterally.

                XII:   Tongue is in the midline, protrudes in
                       the midline.    There is no atrophy or
                       fasciculations noticed.

 MUSCtE E~AMINATION

 Muscle tone, bulk and strength are within normal limits
 in the upper and lower extremities.

 RS'.li'LEXES

  Deep tendon reflexes are 2 in the uppe:i:' extremities and
  lower extremities in a symmetrical pattern. Plantars are
  downgoing, bilaterally.   There is no evidence of long
  tract sign by this examination.

  SENSORY EXAMINATION

  Sensation to touch, pinprick, position,           vibration and
  temperature is intact throughout.

  COORDibTATION

 Finger-to-nose, heel-to-shin,          and   rapid      alternating
 movements are normal.



 The patient can walk normally. He can perform heel and
 toe walking. Tandem gait is normal.

 Romberg is negative.

 Straight leg raising is 70 degrees, bilaterally.                    Deep
 knee bending is normal.         Forward bending is noi111al .
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 18 of 107


 Page 9
 October 26, 2018
 RE: SIM, HWA SUNG




                    E~WORTH SLEEPINE:SS SCALE

 An Epworth Sleepiness Scale was completed in the office
 today.  The patient indicated that he never dozes or
 falls asleep during any of the daytime circumstances/
 activities posed to him, including when he is sitting and
 reading, when he is watching television, when he is
 sitting inactive in a public place, when he is a
 passenger in a motor vehicle for an hour or mo:r·e, when he
 is lying down in the afternoon, when he i::i sitting and
 talking to someone 1 when he is sitting quietly after
 lunch (no alcohol), and when he is stopped for a few
 minutes in traffic while driving.
 The patient's total Epworth score is O.    There is no
 evidence of any daytime drowsiness or sleepiness.

                  ACTIVITIES OF DAILY LIVING

 An Activities of Daily Living form was also completed in
 the office today. The patient states that he lives in a
 two-story house with his parents and one brother, and his
 bedroom is upstairs.
 The patient has      difficulty with sleep,       as   discussed
  above.
 Otherwise, the patient indicated he has no difficulties
 with self-care and personal hygiene, communication,
 physical activities, nonspecialized hand activities,
 sensory fttn.ction, travel or sexual function.


                   REVIEW OF MEDICAL RECORDS

 I am in receipt of a Neurological Independent Medical
 .Evaluation report from Steven L. McIntire, M.D., Ph.D.,
 which is summarized as follows:
       It is noted that all pages of this report are dated
       September 25, 2018, althou~rh Page 1 of the report
       states that Mr. Sim was evaluated on June 28 1 2018.
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 19 of 107


  Page 10
  October 26, 2018
 RE ;   SIM, HW'A SUNG




        Under  Chief Complaints 1 it was indicated that
        claimant's main chief complaint was headaches. The
        claimant also corn.plained of dizziness, nausea and
        anxiousness.
        The hiatory of injury regarding the accidental
        gunshot to the left side of the claimant's cranium
        with a rubber projectile was noted1 as well as his
        initial complaints at that time, his t:r'eatment in
        the emergency room, and the subsequent events of
        the claimant experiencing three blackout spells.
        During the first blackout spell, witnesses in the
        prison noticed that the claimant was twitching on
        the ground. The claimant returned to the hospital.
        He was told he had a possible seizure, and he was
        hospitalized for several days.   The claimant was
        prescribed a seizure medication, in addition to
        pain medications.
        A couple of months late:r, the claimant experienced
        another blackout spell while in prison. Witnesses
        stated that he was not shaking this time.       The
        claimant again returned to the same hospital, and
        he was admitted for a few days. He was apparently
        told that he had a migraine and a blackout rather
        than a seizure.
        The third blackout spell happened after the
        claimant had been released from prison.   He was
        home alone at the time 1 and he woke up on the
        kitchen floor. The claimant did not call 911. He
        went to bed for the day, and he returned to his
        usual activities the next day. He never consulted
        a physician for this epi~ode.
        The claimant stated he never passed out or had a
        seizure before he was shot.
        At the time of this evaluation, the claimant I s
        ongoing symptoms included intermittent headaches.
        When he had a headache, it could bring on nausea
        and dizziness, which he described as a spinning
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 20 of 107


 Page   11
 October 26, 2018
 RE:    SIM, HWA SUNG




        sensation.   The claimant was taking ibuprofen for
        his headache, on the average of three to four days
        of the week.    The ibuprofen was usually helpful;
        but it did not completely get rid of the headache.

        The claimant complained of ongoing anxiety, which
        started when he first returned to the prison from
        the hospital the day he was shot.      The claimant
        would get paranoid when he was anxious.      On the
        average, the anxiety happened once or twice a week.

        The claimant had not seen a physician for his
        headaches and anxiety since being released from
        prison.

        'l'he claimant was currently working part time, 15 to
        20 hours per week, helping a friend.     The claimant
        also stated he could still play spo:t'ts, such as
        handball and basketball. However, he would have to
        stop sooner because his head would feel heavy. He
        did nothing to extremes.

        On physical examination, the patient was not in any
        ac1.1te distress. Examination of the head revealed
        small scars over the anterior superior left
        temporal region. There was an approximate 1.5 cm.
        scar adjacent to an approximate 3 cm. scar above
        the left ear, with slight soft tissue irregularity.
        There was no tenderness to palpation of this area.

        The claimant's Mental Status Exam was completely
        normal, including orientation, recent and remote
        memory, concentration, receptive and expressive
        language.
        On ne1.1rological examination, cranial nerve exa·m,
        motor exam, sensory exam, re.flexes, cerebellar exam
        and gait exam were all normal.        Romberg' s was
        negative.

        Dr. McIntire reviewed medical records. No detail
        whatsoever was provided in any of the ent;i;·ies,
        except for the following:
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 21 of 107


 Page 12
 October 26, 2018
 RE: SIM,. BWA St.mG




             CT 13can of        the brain done           on September 1,
             2014, revealed a mild hemorrhagic contusion in
             the left frontal lobe at the site of injury.
             There was no fracture, no epidural hematoma,
             and no subdural hematoma.

             CT scan of the brain done on September 2,
             2014, revealed residual left frontal contusion
             and s1.1barachnoid hemorrhage.
             CT 13can of the head done on September 26,
             2014, 13howed no acute infarct, hemorrhage or
             mass.

             CT scan of the brain done on October 6, 2014,
             revealed no acute intracranial abnormality.
             CT scan of the cervical spine done on October
             6, 2014, was normal, except for a reversed
             curve.
             MRI of the brain done on October 7, 2014, was
             normal.

             EEG done on October 7,                 2 014,   was    a. normal
             awake EEG study.
             CT scan of the brain done on March 11, 2015,
             showed no intracranial hemorrhage, mass or
             midline shift.
             EKG   done    on    Ma:t.'ch   11,    '.2015,   showed normal
             sinus rhythm.
             CT angiogram of the head cone on March 12,
             2015, showed a normal Circle of Willis.

             MRI     of   the   brain       done   on   March      12,   2015,
             showed no cranial hemorrhage, mass, midline
             shift, infarction or suspicious enhancement.
             Bilateral carotid duplex scan done on March
             12, 2015, was normal.
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 22 of 107


 Page 13
 October 26, 2018
 RE:  SIMi HWA STING




              EEG done on March 12, 2015, was a normal awake
              and drowsy EEG study_
       1n his discussion, Dr. McIntire stated the claimant
       was apparently claiming inadequacies in the medical
       care he was provided while incarcerated. However,
       Dr. McIntire-stated there was no indication in the
       available medical records that the emergency room
       physicians acted inappropriately. He also stated
       that the standards of care were met by the prison
       staff. Dr. McIntire stated he noted multiple times
       in the medical records that the claimant was
       noncompliant with treatment, and the medications
       could have relieved his symptoms had he complied
       with taking those medications.
       With  regard to the three episodes of loss of
       consciousness since. the injury, Dr. McIntire stated
       that these spells described by the cla1rnant were
       most consistent with syncope (fainting).
       Dr. McIntire noted that the claimant had not sought
       any care for his .symptoms since being released from
       prison. There were no findings on his neurological
       examination, and there was no indication of ongoing
       neurological impairment.    There was no disability
       functional limitations as a result of the incident
       on August 31,   2014, and there was no need for
       additional treatment as a result of this incident.
       The claimant could continue taking over-the-counter
       medication for his headaches.

       In     summary,   Dr.   McIntire   reiterated   that   the
       medical treatment the claimant received for this
       injury had been appropriate and consistent with the
       accepted standards of care for such a head injury.




 I am also in receipt of various other medical records,
 which are summarized as follows:
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 23 of 107


 Page 14
 October 26, 2018
 RE: SIM, HWA SUNG




 1.    on September 1, 2014 at 12:15 p.m., there is a
                                1

       handwritten note from Dr. Patel, which states,
       11
          on-call M.D. called that the inmate has vomited
       twice. He is dizzy and nauseated. He had a head
       injury yesterday. 11
       The patient received staples. He did not have a CT
       scan. Be was complaining of right upper extremity
       weakness. Evidently, he was oriented times three,
       and no visual problem was noted. The doctor stated
       the patient was status post head injury.    At the
       time of the examination, the patient complained of
       nausea, vomiting and dizziness.
       The  doctor recommended that      the patient           be
       transferred to SJCH for a CT scan of the brain.         He
       was given Zofran, 4 mg., IV, one time.
 2.    There is a handwritten discharge summary from San
       Joaquin Community Hot=:pital dated September 1, 2014.
       The discharge diagnoses were 1) Post concussive
       symptoms, status post head injury; and 2) Mild
       hemorrhagic contusion of the left frontal lobe.

       At that time, the patient was given Tylenol #3, to
       take one pill every six hours. It was stated that
       the head staples could be removed in one to two
       weeks. The patient was advised to have a followup
       assessment with the medical clinic.
  3.   'there. is a followup report from the Department of
       Neurosurgery by Dr. Gonzalez, which is dated
       September 3, 20l4.    'The doctor stated, "r had the
       opportunity to review the followup CT scan of the
       brain that was done yesterday.      It looks grossly
       similar in terms of the amount of blood. No shift
       or edema is noted. 11
       The doctor went on to state, "Once the patient's
       post concussive symptoms have improved/resolved; he
       may be discharged and followed up as needed. 11
     Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 24 of 107


      Page 15
      October 26 1 2018
-,    RE: SIM, HWA SUNG




      4,    On September 3, 2014, the patient was seen by Ruby
            Ramos, Nurse :Practitioner. This was considered to
            be a final report.    It talks about the patient's
            medications, which included rv fluids; protonics;
            Norco, 5/325 mg., one pill every six hours; Zofran,
            4 mg. ,  IV push ever six hours for nausea and
            vomiting; and hydralazine for elevated blood
            pressure.   The patient was also given l mg. of
            morphine lV push every si::x hours p.r.n. for severe
            pain.
            At that time, the patient's vital signs were within
            normal limits, including his temperature and heart
            rate .   His blood pressure was 10 3 / 5 5, and 02
            saturation was 97%.    CBC at that time shov,ed a
            normal WBC at 7.3, hemoglobin at 12.9, and
            hematocrit at 38.2. Serum chemistry was normal.
            Assessments included 1) Mild hemorrhagic contusion
            of the left frontal lobe secondary to head inj u:r·y;
            2) Na1,1sea and vomiting secondary to head inj1.tcy /
            trauma; 3) Mild traumatic subarachnoid hemorrhage.
            The plan    indicated, "Continue with the current
            inanagement.  Anticipate discharge in the morning if
            no more vomitin.g.   11


      5.    There is a discharge summary from CDCR, which is
            dated September 1, 2014.   It ent.i.tled, "Physician
            Discharge Instructions. 11 This summary ind~c':"tes,
            "Poat concussive symptoms, status post head inJury;
            and mild hemorrhagic contusion of the left frontal
            lobe."
            The patient was given Tylenol #3, to take every six
            hours p.r.n. for headaches. It was stated that the
            patient's head staples could be removed in one to
            two weeks. The patient was to have followups with
            the infirmary doctor as needed.
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 25 of 107


 Page 16
 October 26, 2018
 RB: SIM, HWA SUNG




 6.    There is a handwritten note from Primary Care
       Providers dated October 1,      2014.    The note
       indicates that the patient had a followup for a CT
       scan study of the b:.r:-ain.

       The note also indicates that the patient had an
       injury to the head the prior month.      He had a
       contusion of the left frontal head region.      The
       patient claimed that he had been experiencing
       headaches in the whole head, which were moderate in
       intensity. He also had nausea.

       The patient's examination at that time showed a
       temperature of 98.9°, pul13e of 92, blood pressure
       of 121/73, and respiration of 18.    His weight was
       5'6", and his weight was 148 pounds.  It was stated
       that the patient had a c1~ scan of the brain on
       Septerr~er 28, 2014, and it showed no acute infarct
       or mass effect.
       Diagnosis was headache with nausea, with history of
       head injury. The doctor felt that most likely, the
       patient's headache was a migraine-type headache.
       The doctor advised intake of ibuprofen with food
       and for the patient to return for a followup in one
       to tW() weeks.

 7.    There is a typed report with the same date of
       service of October 1, 2014, which is signed by Dr.
       Vijay Patel. The report. indicates that the patient
       had a 40 mm. double bullet gunshot wound to the
       left side of the head. The patient had nausea and
       vomiting.   He was sent to San Joaquin Community
       Hospital.   The patient had no visual problems or
       weakness.   The staples were intact.  There was no
       redness, swelling or discharge from the site of the
       staples. There was no evidence of neck pain.
       It was noted that the patient underwent a CT scan
       of the brain, without contrast, on September l,
       2014, which showed mild traumatic subarachnoid
       hemorrhage and mild hemorrhagic contusion of the
     Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 26 of 107


      Page 17
      October 26, 2018
:,
      RE:   81M, HWA SUNG




            left frontal lobe. A repeat CT scan study done on
            September 2, 2014, showed there was improvement,
            with r:·esidual subarachnoid hemorrhage and contusion
            at the left frontal lobe adjacent to the frontal
            scalp.
            The patient was given promethazine, 25 mg. , twice
            daily, for his nausea and vomiting. He was to take
            Tylenol for pain. He was advised to rest for about
            ten days.
      8.    There is a report dated October 5 1 2014, which
            indicates, 11 Possible unwitnessed seizu:r:·es. The
            patient was found on the ground, possibly post
            ictal, with loss of consciousness hours prior to
            admission.   11



            The report states, »This is a case of 23-year-old
            Korean, incarcerated male from Wasco State Prison,
            with no medical or surgical history, except for a
            ri9ht (should be left) occipital-temporal wound
            from a rubber bullet on August 31, 2014. 11    The
            report indicates that the patient was brought to
            KMC, where surgical staples were applied to the
            lacerated area on the right (should be left)
            occipital-ternporal area.  Then he was discharged.
            Since the incident, the patient had been having
            dizzy spells and episodes of passing out.
            The day prior to admission, while the patient was
            in the dayroom, he continuously had a pounding
            headache and dizziness. The patient was found to
            have a loss of consciousness in the dayroom, with a
            possible seizu:r·e disorder. 'I'he patient stated that
            he woke up on a gurney, and he had no recollection
            of what happened.     He evidently had a post ictal
            episode, with right-sided weakness and numbness in
            both the ri9'ht upper and lower extremities.
            The patient was     evaluated by the     facility
            physician.  IV access was placed, and the patient
            was transferred to San Joaquin Community Hospital
            for further assessment.
     Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 27 of 107


      !?age 18
      October 26, 2018
:;
      RE: SIM, HWA SUNG




            The month prior to this visit, the patient was
            hospitalized due to an intraparenchymal bleed after
            being shot in the head with a rubber bullet.     The
            patient underwent a CT scan of the brain, without
            contrast,    which showed no acute intracranial
            abnorrnali ty.  He also had a CT scan study of the
            cervical area I which was normal except for reversal
            of the normal cervical curvature.     rhe patient's
            latest blood test was unremarkable for CBC and
            serum chemistry, as well as PT and Il\"R.

            Under Assessment,  it was reported, "New onset of
            seizure, unwitnessed, with loss of consciousness;
            right-sided weakness, possibly post ictali syncopal
            versus seizure disorder; history of hemorrhagic
            contusion in the left frontal lobe sustained from a
            rubber bullet wound in August 2014 i and histc:i:.·y of
            head inj1.1ry with post traumatic headaches and
            dizzine~s, as well as vertigo."

            At  this time, the patient was admitted to the
            medical/surgical unit at CDCR,     with IV fluid
            therapy. A neurologist was consulted to evaluate
            the patient. Pain medication and anti-emetics were
            ordered.

      9.    The patient had an EEG study on October 6, 2014,
            which was within normal limits for wakefulness.

      10.   The patient had an MRI study of the brain, without
            contrast, on October 7, 2014, which was reported as
            normal.

      11.   On October 7, 2014, at 9:34 a.m., the patient was
            seen by a neurologist at San Joaquin Community
            Hospital.     The  patient    still  complained of
            headaches, dizziness, and intermittent vomiting_
            It was noted that he had an EEG study, which was
            reported aa normal for wakefulness_     The patient
            also had a CT scan of the bt·ain, which was reported
            as normal.
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 28 of 107


 Page 19
 October 26, 20l8
 RE:   SIM, HWA Su"'NG




       The doctor indicated that there was a suspicion for
       seizure disorder.   The patient also had a history
       of head injury with post traumatic headache and
       vertigo.  The patient was started on Depakote ER,
       500 mg., daily.    The doctor recommended a blood
       study and a followup examination.
 12.   There is a handwritten note dated January 1.2, 2017,
       which states that the inmate had recurring dreams
       of an incident that occur::r:·ed a couple of years ago.·
       The patient stated, 11 I have been get.ting them
       almost every other day, and it is causing me to
       urinate in bed. The incident was when I got shot
       with a rubber bullet on my head. 11 The patient was
       refe:r.:red to the Mental Health Department.

                           IMPRESSION

       1.    Status post gunshot wound to t:.he left parietal
             head region with a rubber bullet on August 31,
             2014, without loss of consciousness.
       2.    Status post laceration to the left parietal
             head region and status post application of
             staples.
       3.    Evidence of a mild contusion and subarachnoid
             hemorrhage in the left frontal lobe, per the
             CT scan of the brain done on September l; 2014
             (as noted in Dr. Mcintire's report).

       4.    Post concussive head syndrome characterized by
             the presence    of   intermittent  headaches,
             dizziness upon getting up in the morning,
             visual disturbance, sleep difficulty, mood
             changes and forgetfulness.
       5.    Three episodes of blackout spells/loss of
             consciousness   without  any warning,     with
             witnessed twitching during one of the attacks.
       6.    Episodic anxiety attacks/paranoia..
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 29 of 107


 Page 20
 October 26, 2018
 RE:      SIM, HWA SUN"G




          7.    Subject i v-e complaint of chest pain and
                shortness of breath, most probably secondary
                to #6.

          8.    Nausea upon getting up in the morning.

          9'    Occasional   urinary      incontinence         during
                sleeping hours.
          10.   Subjective   complaint    of   numbness   in     both
                thumbs.

                             CONCLUSION

 Mr. Hwa Sung Sim, a 27-year-old, right-handed male, has
 been evaluated in my office on October 17, 2018.      The
 history of injury, the patient's subjective complaints,
 my neurological examination, and my review of the medica,l
 records, made the above mentioned diagnoses.
 At this time, the patient 1 s neurological examination is
 stable.
 The patient also did well ove1.~a11 on his mini-mental
 status exam, except he did show some difficulty with his
 recent memory when he was trying to recall three words
 after three minutes.   He made mistakes at first. When
 I redirected him, the patient could recall two out of
 three words. Then with hints, he could recall the third
 wo:rd-

 Based on my personal interview with the patient and my
 review of Dr. McIntire, s report, I can state without
 doubt that he suffered an accidental traumatic injury to
 the left parietal head region on August 31 1 2014 1 which
 caused a concussiori. Then the patient developed a post
 concussive head syndrome, as described above. The issue
 of concussion was discussed by some of the other doctors
 who were seeing the patient at the time of the injury and
 thereafter.
    Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 30 of 107


     Page 2l
     October 26, 2018
,    RE:             SIM, HWA SUNG




     There is an issue regarding whether or not the patient
     had occasional seizures that were not picked up by two
     EEG studi.es that he underwent.      Per Dr. Mcintire 1 s
     repo:rt, the patient underwent EEG studies on October ? ,
     2014, and March 12, 20l5, and ·they were both normal. At
     this time, I recommend that the patient undergo a longer
     EEG recordir1g, either as an inpatient or an outpatient,
     to find out if there are any abnormal brain discharges.
     If so, then the patient will need to be treated.

     At this time,     t.he patient's present complaints are
     primarily anxiety and enuresis (bed wetting).      In this
     regard, the patient definitely needs to be followed by
     the Department of Psychiatry.       Due to his episodic
     anxiety a.ttacks/paranoia, the patient needs to be treated
     with certain medications by the Department of Psychiatry.
     He also needs to receive psychotherapy.     All together,
     this treatment should help the patient with his enuresis
     that has been bothersome to him.

     If I can be of any further assistance,          please let me
     know·.

     Thank you for this interesting consultation.

     Sincerely yours,
           :·1
           lVl'
           ~     \   t


                 ;
     Bijari Zardouz, M.D.
     BZ:pj:81-sa
                 Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 31 of 107


                                                 BIJAN ZARDOUZ, M.D., INC.
                                             'Dlplomate Arl\erk= B031·d of 'N'curology and P.1:ychiatry (Neurolo~·}
                                               'fo'el)ow of che American Associntion cif Elcct.k'()dingno.stic Medicine
                                                               Cert[fiod in Clinical Ne1Jrophysi1;1togy



     MAI.LING ADDRESS                          MAlUNG ADDRESS                              l\lA.It.JSG ADDRESS                 MArL!NG ADDJU::~
     ·rn~ SAN'f,\ AN,!                         •'OR CORQNA                                 ~OR SAN DlEGQ                       FOR SAN -URNARDblO
     J\0. lloi.: 18&&3                         P.O. lloK :28017                            P.O. Box 288B3                      P.O. Box 28017
     Santi.I. Ann, Ct,. 927!W                  Sninii. A11a, CA 9l79ll                     St111u.1 Ann, CP. 92799             Santa J\llll:, CA 9'1799
     1141s110-2::m                             7 l<liS40-2272                              7l4/S4<i,Z!72                       909/8i!3-2440
     FAX 714/.540.i:206                        f'AX 7 l4i;i40-7206                         FAX 714/540-71{)6                   FAX 909/S33-29:'>$


                                                                    October 30, 2018



                           The Law Office of Kevin S. Conlogue
                           1901 Avenue of the Stars
                           suite 234                                     .
                           Los Angeles, C~lifor~~a                             90067
                           ~ttention:              Kevin S. Conlogue, Esq.


                                                                    RE~        SIM, HWA SUNG
                                                       D/INJUR~:               August 31, 2014
                                                           CASE:               l:l6-cv-Ol051-DAD-SA3


                                                                             ADDENt>JJM


                            Dear Mr. Conlogue:
                            This is an addendum to my recent Neurological Independent
                            Medical Evaluation repo:ct dated October 26, 2018. I have
                            reviewed the five-page Declaration signed by Iiwa Sung
                            Sim, which more specifically de.scribes his medical
                            condition.
                            Based on the info:i:-mation in this Declaration, it: is clear
                            that Mr. Sim had a contusion to the brain on August 31 1
                            2014.  On that day, he was transported to Kern Medical
                            Center, where be was evaluated, but a CT scan or an i.\'IRI
                            .scan of the brain was not performed.                                           (Per the pat:'...~nt's
                            history to me and the above medical :i;-ecords, ata.ples were
                            applied to the wound on his head, and then he was
                            discharged.)



                                                                                Offices:
                                1120 Hemlock Wny, Suite 108 • $!!.llt.n Am•., CA 92707 • i 141:34-0-2~?2 • FAX 7}4/54()-720'5
                                   1681 N, Waterman • San Bernardino, CA 92406 • 909/883-2.440 • FAX 909/883-2998
                                   802 Mitgonolia, Sn!to 106 • Ccirona, CA 92879 • 7{4/540-2272 • FAX 714/540-7206
                                   1S6J Clsitetnnnt Drive • San nieg,11.      C.A 0~1 \' • 714JZl,I0....2!l72 • f.AX i14.154D-?!?06




I-
I
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 32 of 107




     Page 2
     October 30, 20l8
     RE : SIM, BWA SONG




     When the patient wa=i :r.·et·..i:r:r1ed to the prison, he was not.
     kept in the CDC :.mi t ,·1here inj ·.1red p-r·isoners are kept for
     observat'ion.
     I sho'l;.ld state that aB a general rule, w:i..en a patient has
     a hea:5. injury, it can be called a mi:r..imal traur.nat.ic b:rain
     injury 1 conc~saion/contusion, or some ot~er 5ynonyrnous
     terminology.   These patients need to be observed e~exy
     four to six hours fo~ at least the first 24 hours after
     the head injury to be certain there is no change in their
     mental status. This was not done tn Mr. Sim's case.
     Per the patient' s Declaration, the ne:x:t day, September 1,
     20l4, he conti:1Ued t:::} be symptomatic while. in his cell,
     including vomiting in his bed ar-d blood oozing.from his
     scalp, as well as heac1aohes, dizziness and nal:sea.
     Therefore, he was transported to San Joaquin Cornnn.:.nity
     Saspit:al.  {Per the med::.cal records, he 1mderwent the
     first CT scan of his brain on this date, and it showed
     abno~mal tindings.)
     As the patient stated in his Deela;;ation, he was st:.11
     sy:npt(rmatic when he returned to Wasco State Priso:::i.. on
     September 4, 2014, but he was n~t examined by a doctor,
     and he did not receive any medicat:Lon.             He 1~emaine.d
     aytnptoma::-ic.
     :rtwas not unt.il September 10, 2014, that the patient was
     seen by a doctor in the.prison.          The patient was told by
     the doctor t.hat he was. 11 rr.a)dns- a big deal out of not.hing 1'
     and that nothing was wron~ with him (as noted on Fage 3
     of the Decla~ation).   T~eretore, he was not given aoy
     medication on this date.
     The patient ~as seen by a doctor again on September 19,
     2014- However, he was again told that he was 11 making a
     big dea: out of nothi:n.gtt (as noted on Page 3 cf the
     Declaration) .
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 33 of 107




    Page 3
    October 30 1 20:LB
    RE:   SIM, RWA SUNG




    On October l; 20:4, the patient      Wt±$   seen by Dr. Jchal due
    to his ongo;i.ng co':Tlplaints o:f: headac.:hee, dizziness, nausea
    and vomiting.      The patient was also told by Dr. Johal
    that there was nothing wrong with him (as noted on ?age
    4 of the Declar~tion).
     Needless to say, when there is a history of concussion/
     contusion; patients :remain aymptornatic for at least one
     to t:-:U:-ee month$ and sometimes ionger.
     rn this particula:r case, I can state that Mr. Si:n did not
     receive medical care in a timely manner.
     Finally, I should state that patients, such as M;r. Sitt':,
     with a nistory of concussion/contusion hava a chance of
     developing neurological issues in the futu~e, such as
     mood changes and sleep problems. The~e is also a small
     percentage of patieilts who develop seizares and/ox- memory
     issues.   In the event that patients develop any of these
     symptoms, tr..ey require followup neurological assessments
     and testings. ahd at times they require more specific
     treatment dependir1g 0:::1. the type of synptoms they have
     developed.
     If I can :Oe of any furthe:r:· assistance, pleaae let mei
     know.
     Sincerely yours,



     Bijan zardou~, M,D.
     BZ:pj:Sl-sa.
             Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 34 of 107
                                        BIJAN ZARDOUZ, M.D.
                                               Cmrlculum Vitae

             1220 Hemlock Way, Sn.ite 108 Santa Ana,. CA 92707 Tel No. (714) 540-2272 Fa,x (7I4)S40-7206
j   =i='-"-16~~- ~!:.W~t~~~~~~ S~~.!}.~~dj,!~~13.1?~7t:1,1;fo. (9l)_~~_:?-.!1-J Fax_~?· ~Q2)~292§_==
    Neurology Residency

                          1980.. 1982   Wayne State, University
                          1982-1983     UCLA, Wadsworth Medi<::al Center
    Fellowship

                          1983-1984     USCD Medical Cent~             : Neurophysiology Fellowship
                          1984-1985     USC Medical Center             '. Neuromuscular Disordex Fello\.vship

    Board Certification

                          1982          Licentiate: State Board of Califo:rnia
                          1985          Board Certified ! Ato.ecican Board of P$ychiatry and Neurology
                          I 985         Board Certified : American Bo~rd of Electrodiagnostic Medicine
                                                          (EMd:/NCV)
                          1986          Board Certified : American Board of Clinical Neurophysiology
                                                         (EEG .and Evoked Potentials)

    Expert Witness
                          1985-Present 500 Cases applicant/defense
                                       numerous trials and depositions

    Honors an.d Awards

                          1978          Honors at Graduation) Medical School
                          19&4          The Golden Neuron Award....:. UCSD Neuroscience Department
                          1994'-1995    Oustanding Teaching Award- UCSD Medical Center

    Medical Society

                          1982-Present American Academy ofNeutology (A.AN)
                          1986-1998     ClµucalAssi~tProfessor ofNeurology atUCSD
                                        Clinical Associate Professor ofNeurQlogy at UCSD
                          1996--Present Qaalffied Medical Evaluator (QME)

    Medical School

                          1971-1978'    Tehran University
                          1977-1978     Intersbip,, Pahlavi Hospital

    Publications

                          200 Page Textbook of Physiology of the Nenrous System in conjuction with the
                          Professor of Physiology (1974-1975)
                          Medical Diploma The.sis about Neurogenoc Bladder
                          Anterior Compartment Syndrome Evaluation in Human Sub,jects at UCSD jn
                          cc,njuction wifu the Orthopedic Department (1983-1984)
                              BijanDocument
             Case 1:16-cv-01051-SAB Zardouz      M.D.!l
                                            78-2 Filed      In~.Page 35 of 107
                                                       08/28/19
                                1681 N. Waterman Ave., San Bernardino, CA 92404
                                 Tel No. (909) 883-2440 Fax No. (909) 883-2998
                  Email : bzardouzl 681.sb@gmail.com / www.expertwitnessneurology.com
                                            TAX ID# XX-XXXXXXX
-,
            Santa Ana Mailing Address:                              San Bernardino,Mailing address:
                    PO Box 28883                                            PO Box 28017
                  Santa Ana, CA 92799                                    Santa Ana, CA 92799


     DEPOSITIONS/TRAIL/ON GOING CASES:


     01/25/2016         SCOTT PETTERSON                            IME

     02/01/2016         POMPEYO SILVA                              PERSONAL INWRY-DEPOSITION


     02/17/2016         DIANHVU NGUYEN                             IME
                        CASE#3 .. 15-CV-01085-H-NLS

     04/15/2016         EVE FUDGE VS. GARY FUDGE                   Deposition
                        CASE#09D00765                              Trial Date 05/31/2016

     04/27/2016         ANSELMO PABLO                              IME

     06/23/2016         DARYL LAIR                                 IME
                        LAIR VS. PATTY'S CRITTERS
                        CASE#CIVDS 1419425                         Trial Date- 02/05/2018

     08/08/2016         GARY EVANS/TIMOTHY BEACH                   IME
                        Michael vs. Kana Pipeline
                        CASE#30-2014-00755792                      February 2017

     08/18/2016         KANDI QUEEN-RICCI                         Deposition
                        Kandi Queen Ricci vs. Accentcare of California
                        CASE#15-7898-MDM
                        Trial with Arbitratoe
                        Hon. Michael Marcuss

     09/22/2016         FELICITAS GUZMAN                           QME-DEPOSITION
                        CLAIM# 16002820

     10/12/2016         MARTIN HOLLY                              IME
                        CLAIM#2016-03-08-0364-LPD-01
                                                                     Bijan
              Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page     Zardouz
                                                                       36 of 107 !Page 2
    01/19/2017          HOLLINGSWORTH, DANA                   Independent Medical Evaluation
                        Dana Hollingsworth vs. Carl Schmitt   Deposition
                        CASE#CIVDS 1515518
J
    01/23/2017         MATNEY, RAYMOND                        Independent Medical Evaluation
                       Linda Matney, et al vs. Ruth Veles     DEPOSITION
                       CASE#CIVDS 1512887                     Trial Date- 2/26/2018

    02/15/2017          PATRICIA GLASS                        QME-DEPOSITION
                        CLAIM#16S18099

    01/23/2017         ROSALYN POTTS                          WC DEPOSITION
                       CLAIM#SCIH-035912

    02/2017            WARAICH SALEM AHMEED                   IME DEPOSITION
                       vs. La Habra Police
                       Case# 14-5863

    02/15/2017         PATRICIA GLASS                         QME-Deposition
                       Claim# 16S 18099

    03/29/2017         TRAVIS LABOY                           QME-Deposition
                       Claim#205771

    04/19/2017         MAYNABARLOW                            PERSONAL INfilRY-DEPOSITION


    05/08/2017         MELINDA BARAJAS                        QME-DEPOSITION
                       CLAIM#00234 l 002416WCO 1

    06/07/2017         ELSIE MAYS                             QME-DEPOSITION
                       CLAIM#30154064224-0001

    06/15/2017         HOLMAN, HAYES                          IME
                       CASE#CIVDS 1611913

    06/26/2017         JACOB HESTER                           QME-DEPOSITION
                       CLAIM#2067080

    07/07/2017         ELSIE MAYS                             QME-Deposition
                       Claim#30154064224-001

    07/21/2017         DIMAS GARCIA                           !ME/EXPERT
                       CASE NO. 30-2015-00806904              ONGOING

    08/07/2017         DONALD MCCULOCH                        IME
                       CLAIM#I003885-02

    08/23/2017         DAVID HERRON                           QME-DEPOSITION
                       CLAIM#2066663
                                                                   Bijan
            Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page     Zardouz
                                                                     37 of 107 !Page 3
    10/11/2017        BEVERLY BROWN                     QME-DEPOSITION
                      CLAIM# 1646974-1

,   10/11/2017
     -,
                      BASHIR ABDI
                      CLAIM#SDBG-0417199
                                                        QME-DEPOSITION


    10/24/2017        MARYAM KHOJASTEH                  WC DEPOSITION
                      CLAIM# 1883 86052

    11/27/2017       ANNATABONI                         IME
                     CASE#RIC 1703294                   DEPOSITION

    01/05/2018        MARYAM KHOJASTEH                  QME-DEPOSITION
                      CLAIM#188386052

    01/05/2018       ASHLEY KIM                         QME-DEPOSITION
                     CLAIM#201513302

    01/25/2018       ROBERT SCRUGGS                     WC-DEPOSITION
                     CASE#ADJI 0051032

    02/02/2018       DIMAS GARCIA                       !ME/DEPOSITION
                     CASE NO. 30-2015-00806904          ONGOING

    02/09/2018       SHANON HARDIN                      QME-DEPOSITION
                     CLAIM#WC648-A88291

    02/12/2018       CLARK CONWAY                       DEPOSITION
                     CASE# BLC1600089                   (Open Case

    02/23/2018       RITAPATTNI                         WC DEPOSITION
                     CLAIM#201272001

    03/07/2018       ANGELIA PALACIOS-NAVA              QME-DEPOSITION
                     CLAIM#002097010012WCO 1

    04/11/2018       RHONDA WALKER                      QME-DEPOSITION
                     CLAIM#004 7 54000855WCO 1

    04/30/2018       PATRICIA OGU                       QME-Deposition
                     Claim#062954 74

    05/09/2018       KATHRIN SCHIESCHKE                 Trial
                     Plaintiffs)
                     Case#J0-2016-00849036-CU-PO-CJC

    05/29-2018       FREDDY KEIAHO                      QME-DEPOSITION
                     CLAIM#2040181
                                                                    Bijan
             Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page     Zardouz/Page
                                                                      38 of 107        4

     08/10/2018        JOHN WEIRNER                       QME-DEPOSITION
                       CLAIM#64242

     11/29/2018        ERIC MARSHALL                      !ME/TRIAL-ON CALL
:.    l
                       CASE# 16CR-024582                  OPEN CASE

     01/25/2019        ROBERTSCRUGG                       WC-DEPOSITION
                       CLAIM#l8W43F493665

     01/30/2019        SEAN CAMPBELL                      QME-DEPOSITION
                       CLAIM#08019510

     02/12/2019        CLARK CONWAY                       PERSONAL INJURY-DEPOSITION
                       CLAIM#2133492                      OPEN CASE

     02/13/2019        JEANNE BROWN                       QME-DEPOSITION
                       CLAIM#95-2000-0741

     02/19/2019        CHRIS JOHNSON                      QME-DEPOSITION
                       CLAIM#TORRl 1-0189

     02/19/2019        ALICE BURGER                       PERSONAL INJURY-DEPOSITION
                       CLAIM#556652418

     04/02/2019        BABAKBANK                          QME-DEPOSITION
                       CLAIM#002456-493225-WC-O 1

     04/26/2019        TIMOTHY DWIGHT                     QME-DEPOSITION
                       CLAIM#C345C6167623

     04/29/2019        ABRAHAM SOTELO                     !ME 04/29/19
                       Case#CJVDS1723677                  DEPO 6/12/19
                                                          TRIAL 06/17/2019

     05/08/2019        TIMONTHY CASEY                     QME-DEPOSITION
                       CLAIM# 186172412

     05/14/2019        OMAR TREJO                         QME-DEPOSITION
                       CLAIM#2017020744

     05/20/2019        DAVID WIXOM                        QME-DEPOSITION
                       CLAIM#CSBYl 0245


     06/04/2019        FRANCISCO CASTANEDA                DEPOSITION 06/04/2019
                       Case#CIVDS1505048                  TRIAL 06/20/2019-6/26/2019
                                                          SB COURT@l:30PM
                                                               Bijan
        Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page     Zardouz
                                                                 39 of 107 I Page 5
06/14/2019        ALAMA RAJCEVIVH                   PERSONAL INJURY-DEPOSITION

UPCOMING SCHEDULE

06/24/2019        ERIC MAGLASANG                    DEPOSITION
                                                    UIM ARBITRATION

06/28/2019        APRIL BLAIR                       TRIAL -ON CALL
                  CASE#BC688362                     06/28/19 LA SUPERIOR COURT
                                                    CONTINUED 11/2019

07/22/2019        DONALD ZEHMS                      QME-DEPOSITION
                  CLAIM#l19556

08/12/2019        FRANCISCO MARTINEZ                QME-DEPOSITION
                  CLAIM#33080146
·\ ;:f •·. ,.· ·• ·.• "· ,: < ll•1-. zq.r.iouz M.o.. 1-.
                               Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 40 of 107
··. ·. · ,': ·> .. ··. :.:,· ·... ·.,. ·. ~ ,:· .·.:. :·. ·; ·.. ·:·. ~· ·E~i~a.ff :·b~~rdb~*l(~.sb(£a.g~1l~J.c~ I lVWfil_eXpertwit11essneufq{Qgy.&I!ml
·.·. ·· ··:· ·   ,<>.'·              < ..·.c          · ·· ·                  .· • ., • ...· ··        ·   · · · ·.. •   1'AX U>#·95-40SS352
                                                                                                                                                                                                                                 ·-1
                                                                                                                                                 . San Bt!rru,rdino iVfo.iling Address
                                                                                                                                                        PO     Hox       28017
                                                                                                                                                        Sanh• Ann, CA 92799
                                                                                                                                               'f/909-883'~2440 li'/909-~83~2998
                                                                      ,';·•,     .;··'.




                     J\';:';1;:(:.;.?;:~::. . .. '. ::-< ·.· .EXPERT WIT..NJ;§.$ RATES ANQ POLl£Y.
                  li{~)~){i~~ft))?.<·:.;~. : -.'.~.~ ·.:·.· . . . . ~ ....... ·.:: . . . .
                 .,.,]~~E·N.t)E·Mt:NJf:O.iCAL EVALUATION:
                 :.•<\:.itT:)\ ,;.::; : · i/::- ·. · . · . ·· : . ·
                 ~\ii;;}(:.fi{\::· ::<· . : · : .· .'·$sso.oo includes 1 hour office visit up to 8 page report
                 '\.'·-·""":1'i··~·!S•\i,'•· · ·   •., • · '·. · •·      ',          ..   '    '   .

                 J'~~8.P:C:l~t:V'l~W: •· .: :·$4is.op per ho.ur ·
                      }{~:{\/.\'../·,_·::~_··:: . .·> . -· . . ;._..... ' .·.
                       ,·;-,:·s(tlOt~t:FEES; ·
                                  :c'f#>\t:J.\\
                                     i:)J,~.J~tt;Oii              tilne· $1,soo:oo · Flat F.ee
                                               .."i,:\<'.-:i,:·· ..·. : · . .               if                  ·;$750.00/per hour
                                                                                                                                                  . .
                                                                                                                                   extend beyond 2 hrs .
                                           .f:::~~x/';:\/{.,\: . :·.'i:·.r.·. ·<                                 (charge ·at minumum 15 mins. intervals)
                                                   . )'iD{i~~~;, i .··.·::$4500.00/Day- Flat fee
                                                                . , t;It:~,~Y/} :\ <.· •                                          weeks·.
                                                                                              t:J>No·:·ShOW· . : ·,·. ;' $. 625.00 .
                                                                                                                                     2                in advance
                                                                                                                                                          · .    .
                                                                                              'i}ftf{{).i;;,i}:,:\·<; i>iu:· i': .....'.. ..... ·.. .
                                                                                               ·:i:· ·     ·i;,REQUlREO.·, · ·. . . :,·          ·. ·
                                                                                                   ' ·\\~i:::f;~{f.:;};:{(i/.-::/\:.~.::.:. )>· ..:. :..:. ·.: ·... ·. · ..... :.·.. .
                                                                                                                    1
                                                                                                                >· Q.{RftlQRlT-0·:~Rl;.LEASlNG.·~E·~o.~r~. ·                                                                :          .

                                                                                                                           r;,;~J~t>)Ji{~~~i~:G·-;;_:-•:. .=
                                                                                                                                                        ~·~t.9tjY,(7},erv.~s) .?\~,~1.;o:QO:· :.,. _ ., ·. ·
                                                                                                                                                        :'· . . :-',~,· ., · ~,;~7-., . . . .:. .-, . '''3')':~:$·-·'af5'·;66· .: ·: ·>.>
                                                                                                                                                                          " T :J:l~IV,$... '•        ·. ·.. · , ., .. ' .. : .....

                                                                                                                                                                               (tj;~f{;i,1~
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 41 of 107




            EXHIBIT C
          Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 42 of 107
                                         Roger Clark
                                Police Procedures Consultant, Inc.
                                     10207 Molino Road. Santee, CA 92071
                                   Phone: (208) 351-2458, Fax: (619) 258-0045
                                              rclark9314ra)aol.com
;·
                                                July 3, 2019




     Kevin S. Conlogue, Esq.
     The Law Offices of Kevin S. Conlogue
     1901 Avenue of the Stars, Suite 234
     Los Angeles, CA 90067


     Gabriel H. Avina, Esq.
     Law Offices of Gabriel H. Avina
     3781 Cimarron Street
     Los Angels, CA 90018


     Regarding: Hwa Sung Sim vs. Monica Duran, et al, Case No.: 1:16-cv-01051-DAD-
                SAB.


     Dear Counsel:

     Thank you for retaining me to analyze and render opinions regarding the August 31, 2104
     in-custody use of force and injury of Mr. Hwa Sim (Mr. Sim) by Wasco State Prison
     (WSP) Correctional Officer Monica Duran (Officer Duran). Pursuant to the requirements
     of Rule 26, I have studied the reports, statements, video recordings, photographs,
     deposition transcripts, and other material (as listed below) provided to me thus far
     regarding this case. Please be advised that if/when any additional information is
     submitted (including any additional depositions), a supplemental report refining my
     opinions will be necessary.

     It is also necessary to state at the beginning of this report that I do not make credibility
     determinations in expressing my opinions. That is, where there are differences in the
     events proffered by Mr. Sim and/or others and Officer Duran and/or others I do not opine
     for the trier of fact regarding who are the more believable witnesses. I consider the
     resolution of any such conflicts are obviously the purview of a jury to decide.



                                               Page 1 of 20
        Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 43 of 107




    Materials Reviewed Thus Far:
.
-


          1.    Second Amended Complaint for Damages.

         2.     Stipulated Protective Order.

          3.    Plaintiffs Response to Defendant Duran's Request for Production of
                Documents, Set One.

         4.     Defendant Duran's Responses to Plaintiffs Second Request for
                Production of Documents.

         5.     Defendant Duran's Responses to Plaintiffs First Set of
                Interrogatories.

          6.    Plaintiffs Response to Defendant Duran's Interrogatories, Set One.

         7.     Defendant Duran's Responses to Plaintiffs Second Request for
                Production of Documents.

         8.     Defendant Johal's Responses to Plaintiffs Second Request for
                Production of Documents.

         9.     Letters from Inmates and Crime Incident Reports, Regarding Deputy
                Duran's Use of Force, PLTF-0022 - PLTF-0093.

          10.   Health Care Services From, Crime/ Incident Report, &
                Miscellaneous Documents, Bate Stamped, AGO 0829 -AGO 1253.

          11.   WSP-RC In-Service Training Range Score and Safety Rules AGO
                1280 -AGO 1297.

          12.   Wasco State Prison-Reception Center, CDC 837, Incident Report,
                Number: WSP-FAY-14-08-0423, May 28, 2018, Bate Stamped,
                AGO 1254 - AGO 1400.

          13.   Interview Transcripts:
                a.     Mr. Sim, 8-31-14.MPG, Pages 1-3.
                b.     Mr. Sim, 11-13-14.MPG, Pages 1-5.

                                         Page 2 of 20
     Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 44 of 107




       14.    Deposition Transcripts:
              a.    Correctional Officer Monica Duran (shooting Officer),
                    January 22, 2018 & Exhibits 31-39.
              b.    Mr. Hwa Sung Sim (Plaintiff), January 30, 2018, &
                    Exhibits 41-73.

       15.    Video:
              a.     Sim's Interview, August 31, 2014.
              b.     Sim's Interview, November 13, 2014.

       16.    Photographs:
              a.    Jail, Incident, Bate Stamped, AGO 1166-1184.
              b.    Dining Hall B Side.
              c.    Officer Duran's Elevated Post.

       17.   California POST Basic Leaming Domains as Follows:
             a.     #1: "Leadership, Professionalism & Ethics."
             b.     #2: "Criminal Justice System."
             c.     #3: "Policing in the Community."
             d.     #20: "Use of Force."
             e.     #18: "Investigative Report Writing."
             f.     #31: "Custody."
             g.     #33: "Arrest Methods/Defensive Tactics."

       18.   Title 15, California Code of Regulations (Jail Standards).

       19.   Performance-Based Standards for Adult Detention Facilities (fourth
             edition), American Correctional Association in Cooperation with the
             Commission on Accreditation for Corrections, June 2004.

      20.    2006 Standards Supplement American Correctional Association in
             Cooperation with the Commission on Accreditation for Corrections,
             April 2006.


Apparent Uncontested Facts:

There are a number of apparent uncontested facts evident in the material submitted fo_r my
review. They include:

                                      Page 3 of 20
     Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 45 of 107



       1.    Mr. Sim was not in any way involved in an inmate brawl that erupted
             in the common/dining area on August 31, 2014.

      2.     Mr. Sim complied with announced orders to get on the floor of the
             dining hall.

      3.     Mr. Sim never threatened or aggressed any correctional officer or
             inmate during the brawl.

      4.     Mr. Sim remained on the floor as ordered, and did not get up.

      5.     Officer Duran fired her 40MM Penn Arm projectile into the cafeteria
             hall at close range.

      6.     Officer Durian was trained that the 40MM Penn fires a high-energy
             blunt-force projectile that can cause catastrophic injuries and/or
             death when fired at a person's head and especially when fired at
             close range.

      7.     Officer Duran's 40MM projectile struck Mr. Sim on the left side of
             his head which caused a significant bleeding wound on his head that
             required 6 staples to close.

      8.     Mr. Sim remained on the floor even after he was shot.

      9.     Mr. Sim was a distance of approximately 20 feet from the melee,
             when he was shot.

      10.    Officer Duran has received target training on the 40MM weapon and
             demonstrated her ability to reliably hit her intended targets.


Brief Overview of Events & Commentary:

In August of 2014, Mr. Sim was a sentenced inmate and was under the aegis of Wasco
State Prison personnel and on August 31, 2104, he was not a suspect in any crime and
was not actively involved in any criminal activity.



                                      Page 4 of 20
          Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 46 of 107


    Wasco State Prison consists of several separate yards, including "A" yard. Fist fights are
    a somewhat common occurrence on "A" yard. When they occur Correctional Officers are
1
    dispatched to quell these confrontations and to protect the inmates not involved in the
    confrontations. When the fights occur, a "Code l" alarm is activated which consists of an
    audible alarm and red-light that is affixed to the "A" building. The response by
    Correctional Officers is to immediately order all inmates to "get down" - meaning sit or
    lay down on the ground or floor. When the "get down" order is broadcast, usually only
    non-participants obey and get down while those involved in the fighting ignore the
    command and remain on their feet. Thus, the responding Correctional Officers can
    identify individuals that are involved in the altercation, and also prevent any other inmates
    from being injured by any force used by the Correctional Officers as they quell the fight.

    This tactical response gives the Officers opportunity to direct their attention and use of
    force against those that are involved and to gain control of the incident without harming
    those inmates not involved in the fight.

    On Sunday, August 31, 2014, at 10:04 a.m., a Code 1 was activated in Facility "A" dining
    hall B-side due to five inmates battering another inmate. As required by policy,
    correctional officers ordered all inmates to get down inside the B-side dining hall. Mr.
    Sim was present in Facility "A" dining hall B-side, but was not involved in the fight and
    was approximately 20 feet away from the fight when it broke out. All inmates, including
    Mr. Sim, got down as commanded except for the inmates who continued to batter inmate
    Qintana.

    Officer Figueroa, who was a responding officer and witness to the entire incident, stated
    that, "All Inmates got down except for the fighting Inmates who continued to batter
    Inmate QINTANA." (Crime/ Incident Report Part Al - Supplement, AGO 1136).

    Officer Hanzel, also a responding officer, then deployed his state issued MK9-0C-pepper
    spray on the five inmates who instigated the battery, but the five inmates continued the
    battery on inmate Qintana.

    At this point in the sequence of events, Officer Duran, who was stationed above dining
    hall B-side, at a secure, elevated, observation tower, testified that she recognized that
    Officer Hanzel's pepper-spray did not have the desired effect on the fighting inmates.

    Subsequently, Officer Duran, who was holding her lethal Mini 14 rifle, transitioned from
    the lethal rifle to her less-lethal 40MM Penn Arm (launcher). The weapon discharges a
    40MM less-lethal, sponge-like, projectile at high speed and is designed to incapacitate its
    target with a significant blunt-force impact.

                                            Page 5 of 20
          Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 47 of 107



    Officer Duran has testified that she received significant training on the launcher, which
1   included target practice and her ability to hit the intended target. Officer Duran testified
    that she had to demonstrate at the range her repeated skill with the weapon before being
    authorized to fire it on an inmate. Officer Duran has also testified that she was familiar
    with how the impact projectile reacted after firing it.

           Q.     Now, in terms of being authorized to carry the millimeter, is there
                  any kind of qualification?
           A.     You have to pass the 40 millimeter.
           Q.     What does that mean?
           A.     You have to hit two out of three sponge rounds on the silhouette.
           Q.     And were you able to do that?
           A.     Yes.
           Q.     Do you remember what your actual goal was; three out of three or
                  two out of three?
           A.     I don't recall.
           Q.     So as long as -- and how often is this qualification period?
           A.     I do training every year.
           Q.     So every year you have to do the two out of three?
           A.     Yes.
           Q.     What happens if you get one out of three?
           A.     You have to re-qualify and do it until you pass.
           Q.     Have you ever not passed qualification for the 40 millimeter?
           A.     I don't recall.
           Q.     Are you trained on what the risks are from improper usage of the 40
                  millimeter?
           A.     Yes.
           Q.     What are those risks?
           A.     Serious injuries, could even cause death. (Duran Deposition, Pages
                  89-90)

           Q.     I am not familiar with this artillery, this impact munition, I need your
                  help to kind of help me understand it. So what happens when you
                  typically discharge it during your training, do you follow through
                  with --
           A.     You follow through and you'll see if it hits the target and if it doesn't,
                  sometimes you don't know where it hits.
           Q.     Is it fair to say you normally do see the round hit the target or you
                  usually do see the follow-up of where the round hits?

                                            Page 6 of 20
          Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 48 of 107


            A.     Yes.
            Q.     That's more normal, that's more the case than not the case, correct?
j'
            A.     Not always. In other words, training out there is different from being
                   in an incident you have a target, it's not moving, it's there. (Officer
                   Duran Deposition, Pages 98-99)

            Q.     There's a few things I need some help on. First of all, how often do
                   you have to qualify for range shooting?
            A.     Once a year per training.
            Q.     so· every year you have to qualify, correct?
            A.     Yes.
            Q.     Did that ever change to quarterly?
            A.     It can be quarterly if depending on what post you are assigned to.
            Q.     Was yours changed from annually to quarterly at some point?
            A.     I've been under quarterly when I was a coverage officer or control
                   relief, we do have to qualify quarterly.
            Q.     So difference of why the qualifying periods went from annually to
                   quarterly are what?
            A.     Depending on your post that you are in. If you are in a gun post, you
                   do qualify quarterly.
            Q.     Is that true for everybody?
            A.     I believe so.
            Q.     Was -- well, have you failed to qualify any annual shooting tests?
            A.     No, I've never failed. I've gone to my block training every, every year
                   that I am scheduled to go. (Duran Deposition pages, 106-107)

     According to Officer Duran, after recognizing that the use of 0/C spray was ineffective,
     she acquired her 40MM launcher, stabilized it on a ledge of the elevated observation
     tower, and sighted it on one of the inmates who was assaulting inmate Qintana (Emphasis
     added).

     It cannot be overstated that when Officer Duran fired, Mr. Sim was clearly in a location
     away from the fight, (approximately 20 feet away) and with two metal tables and attached
     benches between Mr. Sim and the fighting inmates. Additionally, Mr. Sim was not
     standing - he was laying face-down, and prone on the floor near the western edge of the
     dining area as ordered. Nevertheless it is apparent that Officer Duran trained her launcher
     on inmate Ruiz and not the fighting inmates when she fired her weapon.

     As Mr. Sim lay on the floor, the projectile Officer Duran fired from her launcher struck
     Mr. Sim on the left side of his head and knocked him unconscious and created a gaping

                                            Page 7 of 20
         Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 49 of 107


    wound. Despite everything that had happened, Mr. Sim remained on the floor, in exact
    compliance to the Officers' orders. Subsequent medical treatment documented that after
r   being struck by the projectile, Mr. Sim sustained a head-wound requiring six-staples. Mr.
    Sim also sustained a concussion, bleeding in his brain, and a traumatic brain injury.

    Mr. Sim has testified that he continues to suffer from this head injury. He has lucid
    nightmares, reliving the incident which causes him to lose bladder control and urinate
    himself, severe migraines, and is often nauseous. Mr. Sim continues to suffer emotional
    and mental injuries from this incident, and has been diagnosed with Post Traumatic Stress
    Disorder.

    According to Mr. Sim, he knew of Officer Duran but had never had any negative
    interaction with her and was not aware that she had any reason to dislike him.

          Q.     Did you ever interact with Officer Duran prior to August 31, 2014?
          A.     Nothing out of the ordinary. Just like "Good Morning" and stuff like
                 that, but we never had any bad or good altercations. Just, you know -

          Q.     Were any of your interactions with Officer Duran negative?
          A.     No.
          Q.     Were any of your interactions with Officer Duran confrontational?
          A.     No. (Sim Deposition, Page 48)


    Report Narrative by Officer Raymond Figueroa Regarding the incident:

          "On Sunday, August 31, 2014 at 1004 hours a code 1 was activated in
          Facility "A" Dining Hall B-side due to inmates CABALLERO AL-8304,
          RUIZ AE3437, MARQUEZ AR3538, JIMENEZ AS5794, and MARTINEZ
          T-27544, committing the act of battery on Inmate QUINTANA AM-7791
          necessitating the use of force. Specifically on this date, Facility A staff saw
          Inmates CABALLERO, RUIZ, MARQUEZ, JIMENEZ and MARTINEZ
          striking inmate QUINTANA in the head and upper body with their fist.
          QUINTANA had his hands over his face not fighting back. Officers
          activated the audible alarm and announced a code 1 via institutional radio as
          they ordered all inmates to get down inside the B-side Dining Hall. All
          Inmates got down except for the fighting inmates who continued to batter
          Inmate QUINTANA. Staff ordered all involved inmates to stop fighting
          but the inmates continued to batter QUINTANA. Officer Hanzel deployed
          his state issued MK9 OC pepper Spray striking Inmates MARTINEZ,

                                           Page 8 of 20
     Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 50 of 107


      CABALLERO, RUIZ, JIMENEZ, QUINTANA in the face. The inmates
      continued to batter Inmate QUINTANA. The dining observation Officer
      Duran discharged one (1) XM1006 exact impact sponge round from her
      state issued Penn Arms 40 mm launcher serial number GS0557 and was
      unable to see where the round hit. The use of force had its desired effect
      and all inmates got down in a prone position. Once all the involved inmates
      complied with orders, Staff discovered Inmate SIM AK4040 with injuries
      to his head even though he was not involved in the incident. Medical staff
      was immediately summoned to Facility "A" Dining B-side. Medical staff
      responded to the scene and immediately administered medical attention and
      escorted inmate SIMs to the Treatment and Triage Area on a medical
      gurney. The involved inmates were placed in restraints and escorted to
      holding cells in Facility "A" Program pending medical clearance,
      decontamination and re housing. After being medically cleared and
      decontaminated and while waiting re housing, Inmate MARTINEZ
      complained about being unable to breath. A code 1 medical was announced
      via institutional radio. Medical staff responded and escorted inmate
      MARTINEZ to the Treatment and Triage Area for additional medical
      evaluation." (Crime I Incident Report Part Al - Supplement, AGO 1136)


Mr. Sim's Brief History os His Medical Treatment Post Head Injury:

After Mr. Sim was shot in the head, he was taken to a hospital where he received six
staples for his head wound. Mr. Sim was released within a few hours and transported
back to Wasco State Prison. After sustaining a serious head injury and being knocked
unconscious with a concussion, medical professionals working at Wasco State Prison did
not order a CT Scan for Mr. Sim's head nor was Mr. Sim monitored for the mandatory 24
hours after sustaining the head injury.

On September 1, 2014, Mr. Sim woke up with a large amount of blood and vomit in his
bed, and Mr. Sim was then admitted to a hospital for a CT scan and an MRI of his brain.

On September 4, 2014, Mr. Sim was released from the hospital and returned to Wasco
State Prison. Over the next ten days, Mr. Sim submitted several medical request forms
for a medical evaluation by medical professionals working at Wasco State Prison
because Mr. Sim was suffering from dizziness, nausea, and vomiting, but medical
professionals working at Wasco State Prison ignored Mr. Sim's medical request forms
and provided Mr. Sim with no medical treatment or monitoring for those ten days.


                                      Page 9 of 20
       Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 51 of 107


  Later in September 2014, Defendants Johal and Patel examined Mr. Sim and told him
  that he is lying about his dizziness, nausea, and vomiting, and that he is making a big
' deal out of nothing.

 Mr. Sim also requested in September 2014 to medical professionals working at Wasco
 State Prison that he be seen by an outside specialist for his ongoing complications
 resulting from his head injury, and medical professionals working at Wasco State Prison
 refused to send Mr. Sim to a specialist for his head injuries.

 On October 5, 2014, Mr. Sim had a seizure in the dayroom of his building which
 required his admittance into a hospital. Prior to being shot in the head, Mr. Sim had
 never suffered a seizure nor did he have a history of seizures.

 In March of 2015, Mr. Sim blacked out in the central kitchen in Facility "A." Prior to
 being shot in the head, Mr. Sim had no history of blackouts.

 It appears that medical professionals working at Wasco State Prison failed to take the
 necessary steps for Mr. Sim to be examined by a specialist for his head injury as to
 determine the cause of his seizures and blackouts.


 Training Regarding Blows to the Head:

 It is important to note that seizures, nausea, vomiting, and migraines, all of which Mr.
 Sim continues to experience, appear consistent with blows or kicks to Mr. Sim's head. (I
 expect that retained medical experts will expand this point further.) However, Officers
 are trained by POST that blows to the head can result in serious injury and/or death, and
 are not to use blows to the head absent the protection of life. Mr. Sim had complied with
 Correctional Officers' orders, and was no the floor in a prone position, no Officer's, or
 inmate's, life was in danger; therefore, any blows to the head of Mr. Sim were out of
 policy, reckless, and excessive.

        "Punches to the head or face can cause severe injuries to the individual, and
        additionally carry a high risk of injury to the deputy using such force.
        Deputies should only use this extremely dangerous level of force where
        lower force levels are not available or are ineffective, especially when the
        individual is already handcuffed and less severe use of force alternatives are
        available. See Graham, 490 U.S. at 396. LASD's Deputy Field Operations
        Manual and Defensive Tactics Manual state that "personnel are discouraged
        from striking an attacker's head with a fist," and encourages deputies "to

                                        Page 10 of 20
     Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 52 of 107


       use an open hand palm heel strike to lessen the potential of cutting injuries."
       LASO policy prescribing situational uses of force essentially ranks head
       strikes as akin to deadly force, stating they are appropriate only when a
       subject's behavior is "likely to result in serious injury or possibly in the
       death of a person." Punches to the face, as opposed to the head, are not
       considered deadly force, but this poor tactic can result in more injury to a
       subject and a deputy. The pattern of head and face strikes against
       handcuffed individuals we observed in LASO appears unreasonable under
       the Fourth Amendment." (I?OJ Correspondence: "Investigation of Los
       Angeles County Sheriffs Department Stations in Antelope Valley," June 28,
       2013, Page 32.)


POST Training Regarding Force Options:

POST Trains that a Subject's resistance or actions to an arrest will determine the type of
force used by a peace officer (including corrections officers). The following chart
illustrates how a subject's resistance or actions should be commensurate to the force
applied by an officer:

       Cooperative - (no resistance):

              •      Mere professional appearance
              •      Nonverbal actions
              •      Verbal requests and commands

      Passive non-compliance - Does not respond to verbal commands but also
      offers no physical form of resistance:

              •      Verbal requests and commands
              •      Officer's strength to take physical control, including
                     lifting/carrying
              •      Control holds and techniques to direct movement or
                     immobilize a subject

      Active resistance - Physically evasive movements to defeat an officer's
      attempt at control, including bracing, tensing, running away, or verbally
      signaling an intention to avoid or prevent being taken into or retained in
      custody:


                                        Page 11 of 20
          Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 53 of 107


                   •      Control holds and techniques to control the subject and
                          situation
'f
                   •      Use of personal weapons in self-defense and to gain
                          advantage over the subject
                   •      Use of devices to secure compliance and ultimately
                          gain control of the situation

            Assaultive - Aggressive or combative; attempting or threatening to assault
            the officer or another person:

                   •      Use of devices and/or techniques to secure compliance
                          and ultimately gain control of the situation
                   •      Use of personal body weapons in self-defense and to
                          gain advantage over the subject

          . Life-threatening - Any action likely to result in serious injury or possibly the
            death of the officer or another person

                   •      Utilizing firearms or any other available weapon or
                          action in defense of self and others

     POST also trains that officers must take into account the totality of the circumstances
     when selecting a reasonable force option, and that they must use the force option
     appropriate for the situation as conditions may change rapidly. Thus, officers must
     continually reevaluate the subject's action and must be prepared to transition as needed to
     the appropriate force options. In this incident, Mr. Sim was totally compliant. In view of
     his absolute and total compliance, absolutely no force whatsoever - let alone the use of
     the 40MM weapon - was justified. (Emphasis added.)

     If, as testified by Officer Duran, she is a skilled 40MM weapon handler, then she should
     have had no difficulty training the launcher on the assailants and making contact with
     them. She has testified that she has never failed her launcher training, she is trained
     annually on the launcher, and she abides by policy, with respect to the launcher. It
     appears that, either, Officer Duran deliberately took sight of Mr. Sim and trained her
     weapon on his head and fired at him, or she prevaricated during her testimony, when she
     testified that she was properly trained and capable of using the launcher, either way, her
     actions cannot be explained away or excused.



                                            Page 12 of 20
     Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 54 of 107




Opinions Thus Far:

      1.     Throughout the country, Law Enforcement Officers (including
             Correctional Officers) are trained regarding the methods and means
             of response when dealing with prisoners in their custody. Above all,
             they are required to be ethical and professional in their contacts. In
             this instance, Officer Duran appears to have taken sight of Mr. Sim,
             trained her launcher on Mr. Sim's head, and fired one round at the
             left side of Mr. Sim's head. Therefore, Officer Duran violated
             policy, law, and Mr. Sim's constitutional rights, and caused him
             serious mental and physical pain.

      2.     As stated above, Mr. Sim can only be viewed in this incident as a
             totally compliant and cooperative subject and, as such, no force
             whatsoever was lawfully authorized.

      3.     If, as testified by Officer Duran, she is an adroit launcher weapon
             handler, she has never failed her launcher training, she is trained
             annually on the launcher, and she abides by policy, with respect to
             the launcher, then it appears that, either, Officer Duran deliberately
             took sight of Mr. Sim and trained her weapon on his head and fired
             at him, or she prevaricated during her testimony, when she testified
             that she was properly trained and capable of using the launcher,
             either way, her actions cannot be explained away or excused.

      4.     The deliberate infliction of force by an officer is criminal conduct
             and is defined in the criminal code as an assault under color of
             authority - 149 P.C.

      5.     The infliction of force from a 40MM weapon on the head of a human
             being is an infliction of force likely to cause great bodily harm
             and/or death and is defined in the criminal code as an assault with a
             deadly weapon - 245 P.C.


My Qualifications To Review This Case:

My opinions are based in part on my training, professional experience and education. I
am a twenty seven year veteran of the Los Angeles County Sheriffs Department (LASD).

                                      Page 13 of 20
       Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 55 of 107


  I was hired on December 1, 1965, and I retired from active service on March 31, 1993.
  My career included six years at the rank of Deputy Sheriff, six years as a Sergeant, and
• fifteen years as a Lieutenant. I retired holding a California Peace Officer Standards and
  Training (POST) Advanced Certificate, and I am a graduate of the POST Command
  College (class #5, 1988). The POST Command College was a Masters level two-year
  course of study requiring a thesis, in Police Administration, with the diploma awarded by
  the California Department of Justice (and not the California University system).

 During the course of my service with the department, I had a wide range of duties. Those
 duties included an 18 month assignment as a staff jail deputy and two years as an
 Administrator/Lieutenant in the same jail facility (Men's Central Jail). I also served on
 the department as a patrol officer, field supervisor, jail watch commander and
 administrator, station watch commander, and commanding officer of investigative units.
 I was a field training officer while assigned as a patrol deputy, and I trained new officers
 in POST and department approved patrol procedures, field investigations, apprehension
 techniques, and emergency procedures.

 I was a Station Detective and, as such, reviewed and assessed cases passed on to me by
 the patrol officers. Those cases included possible complaints relating to both
 misdemeanor and felony crimes. They frequently required follow up investigations and
 interviews before the exact nature of the case could be determined. As a field officer and
 detective, I was trained in interview and interrogation methods and subsequently trained
 other officers.

 Among other assignments as a Sergeant, I supervised field officers and station detectives
 as they took complaints and conducted preliminary investigations regarding criminal and
 administrative matters.

 As a Sergeant and as a Lieutenant, I served on the training staff of the Los Angeles
 County Sheriffs Department's Patrol School which taught the POST accepted patrol
 tactics, and investigation and apprehension methods.

 As a Watch Commander and as a Lieutenant, I responded to, investigated, and reported
 on the use of force and officer-involved shootings. I was also assigned by my Department
 to sit as a member of Departmental review committees regarding the reasonable or
 unreasonable use of force and tactics.

 As stated above, during my career I was assigned to the Los Angeles County Men's
 Central Jail (MCJ) for a period of 18 months as a line officer. Upon my subsequent
 promotion to Lieutenant, I returned to the same facility approximately 10 years later.

                                        Page 14 of 20
          Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 56 of 107


    During that time, I was assigned as a Jail Watch Commander, and as the Facility Training
    and Logistics Administrator. At the time of my assignment, the MCJ held a daily
1
    population in excess of 7,000 inmates, including a hospital, which was serviced by a staff
    of more than 900 sworn and civilian personnel.

    During my assignment as the Administrative Lieutenant of the Department's Reserve
    Forces Bureau, I worked closely with the State of California Peace Officer Standards and
    Training in revamping our Reserve Academy to bring it into state compliance. This
    process gave me an expertise in the POST Basic curriculum. I also supervised the
    training of cadets at our Reserve Training Academy. They were taught proper
    investigation, interview, and apprehension procedures. Among other topics, I lectured the
    Reserve Academy on the POST syllabus: "The Legal and Moral Use of Force and
    Firearms."

    During the 1984 Olympics held in Los Angeles, I was assigned and served as the
    Department's Intelligence Officer at the Los Angeles Olympics Emergency Operations
    Center.

    During the last five and one half years of my career, I commanded a specialized unit
    known as the North Regional Surveillance and Apprehension Team (N.O.R.S.A.T.),
    which was created to investigate, locate, observe and arrest major (career) criminals. I
    held this position until my retirement from the Department on March 31, 1993.

    Criminals investigated and arrested by N.O.R.S.A.T. included suspects involved with
    homicide, robbery, kidnaping, extortion, burglary, major narcotics violations and police
    corruption. The majority of our cases were homicide cases, including the murder of
    police officers. Arrests frequently occurred in dynamic circumstances including crimes in
    progress.

    My unit also conducted major narcotics investigations including undercover narcotics
    buys, buy busts, and reverse stings. We frequently deployed at the request of
    investigative units, such as Narcotics, which provided the initial investigative leads for
    our operations. These narcotics cases usually involved multiple kilogram quantities of
    drugs and amounts of money ranging from one hundred thousand to more than one
    million dollars.

    Approximately 80% of cases assigned to N.0.R.S.A.T. were active Homicide
    investigations. In that regard, the unit processed, under my command and supervision,
    various aspects (depending on the complexity of the cases involved) of approximately
    1,000 Homicides ranging from deaths of police officers to serial homicide suspects.

                                           Page 15 of 20
       Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 57 of 107


  Additionally, the majority of the over 1750 cases for which I have been retained as a
  consultant (since 1993) have involved injuries or deaths connected with some aspect of
· force during either apprehension or while in police custody.

 During the first three months of my command ofN.O.R.S.A.T., the unit had three
 justifiable shooting incidents. From that time, and over the next five years of my
 command, N.O.R.S.A.T. established a remarkable record of more than two thousand
 arrests of career criminals without a single shot fired - either by my officers or by the
 suspects whom we arrested.

 Many of these suspects were armed and considered to be very dangerous. Some were
 apprehended during the course of their crimes and were very prone to use firearms to
 escape apprehension. This record of excellence was accomplished through the use of
 proper tactics, management and supervision of personnel, training in correct apprehension
 methods, and adherence to the moral and ethical standards endorsed by California POST
 and my Department. These methods and principles are also embraced by every state
 training commission of which I am aware, as well as the national standards established by
 the U.S. Department of Justice.

 As a result of my position and record as the commanding officer ofN.O.R.S.A.T., I was
 assigned to author Field Operations Directive 89-3, "Tactical Operations Involving
 Detective Personnel." This order remained in force 20 years (until September 30, 2009),
 and included the basic standards and considerations with which investigative officers
 must comply in the event of a tactical deployment such as the dynamic entry into a
 building for the purpose of an arrest and/or seizure of evidence.

 Since my retirement, I have testified as an expert on use of force, jail procedures and jail
 administration, investigations, police procedures, police tactics, investigative procedures,
 shooting scene reconstruction, and police administration in Arizona State Courts,
 California State Courts, Washington State Courts and Federal Courts in Arizona,
 California, Colorado, Florida, Illinois, Indiana, Louisiana, Missouri, Nevada, Ohio,
 Oregon, Pennsylvania, Texas, Utah, Washington, New Mexico, New York and
 Wisconsin. I have testified before the Los Angeles Police Department Board of Rights
 and the Los Angeles County Civil Service Commission. I have testified before the Harris
 County (Texas) Grand Jury and the Cleveland Grand Jury. I have also submitted written
 opinions in matters before Alaska, Delaware, Idaho, Montana, North Carolina, New
 York, Oregon, Kentucky, and Wyoming Federal and State Courts. I was selected
 (January 20, 2007) to present on the topic of: "Police Experts" at the National Police
 Accountability Project held at Loyola Law School, Los Angeles, California. I was
 selected (September 23, 2010) to present on the topic of: "Using POST Modules to

                                        Page 16 of 20
       Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 58 of 107


   Establish Police Officer' Standard of Care" at the National Police Accountability Project,
   National Lawyers Guild Convention, in New Orleans, Louisiana. I was selected (March
•· 30, 2012) to present to the Kem County Public Defenders in Bakersfield, California, on
   the topics of "Ethics, Police Investigations, the California POST Curriculum, and the
   M26 and X26 Taser weapons." On August 7, 2013 I was invited and presented to the
   Texas Civil Rights Project (TCRP) 2013 Annual Legal Summit in Austin, Texas on the
   topic: "Ethically Working with Experts from the Prospective of a Police Expert." On
   October 15, 2015 I was the invited presenter at a Community Forum in Victorville,
   California on the topics of Police Procedures, Community Policing, Use of Force, and
   features of the M26, X26 and X2 Taser weapons.

 I have worked on several projects with the Paso Del Norte (El Paso, Texas) Civil Rights
 Project and the Texas Civil Rights Project (Austin, Texas). As a result of my expert
 testimony in Border Network, et al. v. Otero County, et al., Case No. 07-cv-01045
 (D.N.M. 2008), a federal court issued a temporary injunction to stop the illegal and
 widespread immigration raids in Chaparral, New Mexico, implemented pursuant to
 Operation Stonegarden. The case resulted in the adoption of a model policy for inquiring
 into a person's immigration status, which has been adopted nationwide and has also been
 presented to the United States Senate, the Secretary of Homeland Security, and other
 government officials seeking to reform immigration enforcement.

 I have been recognized, and my expert report was quoted by the USDC in Burns v. City of
 Redwood City, 737 F.Supp2nd.1047. I have been recognized, and my expert report was
 quoted by, the United States Court of Appeals for the Ninth Circuit as an expert in Police
 Administration and Use of Force in Blankenhorn v. City of Orange, et al., 485 F.3d 463,
 485 (9th Cir. 2007). The Ninth Circuit also drew from my expert report in a second
 published case involving Police Detective Investigations. Torres, et al. v. City ofLos
 Angeles, et al., 540 F .3d 1031, 1042-43 (9th Cir. 2008). The Torres case was appealed to
 the U.S. Supreme Court and returned for trial. I provided the expert opinion in Chavies
 Hoskin v. City ofMilwaukee, et al. (USDC Case No. 13-cv-0920), regarding field strip
 and cavity searches, hiring, training, discipline and supervision, and which resulted in
 significant policy changes within the MPD. My opinions supported argument in the
 Ninth Circuit case: Chaudhry v. City ofLos Angeles, 751 F.3d 1096, 1102 (9th Cir. 2014).
 The Ninth Circuit also drew from my expert reports regarding credible threats justifying
 the use of force, Hayes v. County of San Diego, 658 F.3d 867 (9th Cir. 2011), and Young
 v. County ofLos Angeles, 655 F.3d 1156 (9th Cir. 2011). The Ninth Circuit also drew
 from my expert reports regarding Jail Administration and Administrative Responsibilities,
 Starr v. Baca, 652 F.3d 1202 (9th Cir. 2011). The Ninth Circuit also drew from my
 expert reports regarding an officer's violation of the 14th Amendment if an officer kills a
 suspect when acting with the purpose to harm, unrelated to a legitimate law enforcement

                                         Page 17 of 20
       Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 59 of 107


  objective, in AD v. California Highway Patrol, 712 F. 3d 446 (9th Cir. 2013). The Fifth
  Circuit drew from my expert report regarding search and seizure, investigations and no-
, knock requirements in Bishop et al. v. Arcuri et al., 674 F.3d 456 (5th Cir. 2012). The
  Ninth Circuit also drew from my expert report regarding the use of impact weapons
  (PepperBall) on civilians in Nelson v. City ofDavis, 685 F.3d 867 (9th Cir. 2012). I was
  the expert in the Ninth Circuit opinion regarding the allegations proffered by police
  officers and their use/display of firearms against civilians in Green v. City and County of
  San Francisco, 751 F. 3d 1039 (9th Cir. 2014). Most recently, I was the expert in an
  important Ninth Circuit opinion regarding the allegations proffered by police officers and
  their use of lethal force against unarmed persons in Jennifer Cruz, et al., v. City of
  Anaheim, et al., 765 F.3d 1076 (9th Cir. 2014). I was the expert at trial in the Ninth
  Circuit opinion regarding the order of evidence at trial in Estate ofManuel Diaz, v. City
  ofAnaheim, et al., No. 14-55644. My opinion is quoted in the Ninth Circuit opinion
  regarding the use of lethal force in A.K.H a minor, et al, v. City of Tustin, et al., No. 14-
  55184. My opinions supported argument in the Ninth Circuit case: Estate ofAngel Lopez,
  et al., v. Kristopher Michael Walb, No. 14-57007 (not for publication) wherein the Ninth
  Circuit Affirmed the Denial of Summary Judgement by the District Court. My opinions
  supported argument in the Ninth Circuit case: Estate of Shakina Ortega, et al., v. City of
  San Diego, et al. No. 14-56824 (not for publication) wherein the Ninth Circuit Affirmed
  the Denial of Summary Judgement by the District Court. My opinions supported
  argument in the Ninth Circuit case: Jerry Newmaker, et al., v. City ofFortuna, et al. No.
  14-15098 (for publication). My opinions supported argument in the Ninth Circuit Case:
  Tonya E. Shirar, v. Miguel Guerrero, et al. regarding use of lethal force and "suicide by
  cop," No. 15-55029 (not for publication). My opinions supported argument in the Ninth
  Circuit Case Angel Mendez; Jennifer Lynn Garcia, v County ofLos Angeles, et al., Nos.
  13-56686, and 13-57072 (for publication) and which was settled before the Supreme
  Court, No. 16-369, regarding the use oflethal force and searches. My opinions supported
  argument in the Ninth Circuit case: Chien Van Bui, et al, v City and County of San
  Francisco, et al, No. 14-16585 (not for publication), regarding the use of lethal force. My
  opinions supported argument in the Sixth Circuit opinion, Case No. 16-5322, Carey
  Woodcock v. City of Bowling Green, et al, Originating Case No. 1: 13-cv-00124 regarding
  the use of lethal force. My opinions supported argument in the Ninth Circuit opinion,
  Case No. No. 14-17388 (for publication), Johnathan Jones, et al v. Las Vegas
  Metropolitan Police Department, et al, Originating Case No. 2: 12-cv-01636- regarding
  the use of lethal force and Taser weapons. My opinions supported argument in the Ninth
  Circuit opinion, Case No. 16-15606 (for publication), Christian Longoria, et al v. Pinal
  County, et al, Originating Case No. 2:15-cv-00043, PHX SRB, regarding the use oflethal
  force after a vehicle pursuit. My opinions supported argument in the Ninth Circuit case:
  S. B. v. County of San Diego, 864 F.3rd 1010 (9th Cir. 2017), (for publication) regarding
  issues of qualified immunity. My opinions supported argument in the Tenth Circuit case:

                                         Page 18 of 20
       Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 60 of 107


  Russell Tenorio v. Brian Pitzer, Case No. 2012-CV-01295 (U.S. Supreme Court No. 15-
  795) regarding issues of qualified immunity and use of deadly force. I participated as a
· retained expert in the USDC Fifth District case, Stephen McCollum et al., v. Texas
  Department of Criminal Justice, et al., Case No.3: 12-CV-02037 regarding in-custody
  hyperthermia deaths. My opinions supported argument (and I was cited by name) in the
  Ninth Circuit opinion, Case No. 17-55116 (for publication), Susan Mellen, et al v.
  Marcella Winn, et al, D.C. Case No. 2:15-cv-03006, GW AJW, regarding Detective
  Investigations and Qualified Immunity. My opinions supported argument in the Ninth
  Circuit Case Richard Vos; Jenelle Bernacchi, v City ofNewport Beach, et al., Nos. 16-
  56791 (for publication) and which was settled by the Supreme Court, No. 16-56791,
  regarding the use of lethal force and mental illness.

 The California Court of Appeal (Second Appellate District) drew in part from my expert
 report regarding search warrant service, Macias v. County ofLos Angeles, 144 Cal.
 App.4th 313, 50 Cal. Rptr.3d 364 (2006). The California Supreme Court drew in part
 from my expert opinion regarding police tactics and the use of deadly force, Hayes et al.
 v. County of San Diego et al., 57 Cal.4th 622 (2013). I was quoted by the California
 Appellate Court (Second Appellate District, Division Three) in B.B., a Minor, etc., et al.,
 v. County ofLos Angeles, et al., Case No. B264946 Super. Ct. Nos. TC027341,
 TC027438, BC505918 regarding positional asphyxia issues.

 On February 10, 1989, I was personally commended at the Los Angeles County Hall of
 Administration by United States Attorney General, the Honorable Edwin Meese III, for
 my work to establish California Penal Code Section 311.11 (forbidding the Possession of
 Child Pornography). On February 22, 1993 (at the time ofmy retirement), Mr. Meese
 presented a second personal commendation for the success of this critical five-year effort
 to bring this law into effect. California Penal Code Section 311.11 is required training for
 all Law Enforcement Officers in California and taught extensively in the POST Basic
 Leaming Domain #9: "Crimes Against Children,"pages 1-18 to pages 1-21.

 On December 7, 2015 I was requested by the Cleveland District Attorney to present my
 opinions to the Cleveland Grand Jury regarding the November 22, 2014 shooting death of
 Tamir Rice by City of Cleveland police officers. In March, 2016 I was requested by the
 Delaware Attorney General to review and provide my opinions regarding the shooting
 death of Jeremy McDole. The AG report was published May 12, 2016.

 I have been found competent by both Federal and State Courts to render opinions as to
 responsibilities as occurred in this case. A number of my cases have involved law
 enforcement officers as civil plaintiffs and as criminal defendants.


                                        Page 19 of 20
       Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 61 of 107


  Since my retirement, I have become an expert in the features and the use of TASER
  International's products, including the Model M26, Model X26 and Model X2 ECDs. I
' own each, along with the download software. I have reviewed all the TASER training
  materials and am familiar with the risks and tactics associated with these potentially lethal
  devices. I have qualified as an expert on TASER products and testified both in deposition
  and before juries on their usage. Two published examples are Lee v. Nashville, 596 F.
  Supp. 2d 1101, 1121-22 (M.D. Tenn. 2009), and Heston v. City of Salinas, 2007 U.S.
  Dist. LEXIS 98433, *25-*26 (E.D. Cal. 2007).

 My most recent Federal acceptance/certifications as an expert in the general use and
 deployment of the TASER weapon (including Taser International product
 warnings/bulletins sent to every agency using the Taser weapon) occurred in Los Angles,
 California on November 7, 2017 in William Mears, et al., v. City ofLos Angeles, et al,
 USDC Case No.: CV 15-08441 JAK (AJWx) and on February 22, 2018 in Maria
 Hernandez; A.J, Jr., et al, v. City ofLos Angeles, et al, USDC Case No. 2: 16-c-02689
 AB (JEMx), and on May 3, 2018 in Heleine Tchayou, et al. v. City of Los Angeles, et al.,
 Case No. 16-cv-06073-TJH-MRW, and on November 1, 2018 in Alma Rosa Godinez, v.
 San Diego County, et al. Case No. 3:16-cv-00236 BAS-NLS. There are many others.

 Attached as Exhibit A is a statement listing my law enforcement qualifications and
 experience; Exhibit B is my fee schedule; Exhibit C is a listing of matters in which I have
 testified in the last four years as an expert.

 I reserve the right to modify my opinions to the extent additional information is provided.

 I declare under penalty of perjury that the foregoing is true and correct. Executed July 3,
 2019 at Santee, CA.




                                         Page 20 of 20
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 62 of 107




                  EXHIBIT A
     Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 63 of 107


ROGER A. CLARK
--------------~-----------------------------------

10207 Molino Road• Santee CA 92071 • Telephone: (208) 351-2458. Fax: (619) 258-0045.



   EXPERIENCE




             Police Procedures Consultant (self employed)
             April 1, 1993 to Present.. ................................................................ 26 years

             I have been certified by Federal and State courts as expert in jail and police
             procedures in Federal and State Courts. I select my cases carefully and have
             consulted in approximately 1800 cases thus far since my retirement from the
             Los Angeles County Sheriffs Department.



             Substitute Teacher, Madison School District
             August 1994 to 2003 ......................................................................... 9 years

             I substitute teach at all levels in the school district (elementary to high school).
             As a volunteer, I wrote and managed a $85,000.00 federal grant for our
             Central High School. This grant is in its sixth year and has generated
             $510,000.00 for the school.



             District Liaison, State of Idaho Department of Juvenile Corrections
             August 1, 1995 to March 1, 1997 .......................................... l year, 7 months

             I represented the new Department of Juvenile Corrections to the ten counties
             in the Seventh Judicial District. As such, I worked closely with Probation
             Officers, County Commissioners, Judges, other state agencies, private care
             providers, etc. in the implementation of the new Idaho Juvenile Corrections
             Act of 1995. I wrote or participated in the writing of several federal grants for
             the District. I conducted training - both formal and informal - and developed a
             series of new therapy programs for juveniles with private care providers. I
             also served as the Director of the Detention Center and the State Placement
             Coordinator during this time.




                                                        -1-
    Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 64 of 107



          Los Angeles County Sherifrs Department
•         December 1, 1965 to March 31, 1993 ................................. 27 years 4 months

          Note: In 1993 the Los Angeles County Sheriffs Department had 7,000 sworn
          and 3,000 civilian personnel and a daily County Jail inmate population of
          23,000.


          Service as a Lieutenant (15 Years, 0 Months):


          1. Field Operations Region I
               NORSAT                                   11/15/87 to 3/31/93 64 months

          I commanded a specialized unit created to investigate, locate, observe and
          arrest major (career) criminal offenders. This unit was designed as a
          multijurisdictional effort for the cities in the northern region of Los Angeles
          County. The command consisted of four (4) Sergeants, seventeen (17)
          Deputies, four (4) Police Officers, twenty five (25) Reserves, and three (3)
          civilian employees. The 1992 budget set at $1.5 million. The arrest rate
          averaged 500 career criminal arrests per year with a 97% conviction rate and
          no shots fired (on either side) for 61 consecutive months.


          Significant contributions while assigned at this Bureau were:

          •       Increase in participating police agencies.
          •       Direct participation with corporate (private) agencies.
          •       Formation of a reserve and volunteer unit.
          •       Establishment ofNORSAT Foundation private funding.
          •       Computerization of the unit.
          •       Promotion of fourteen personnel.
          •       Fleet expansion from 13 to 28 vehicles (donated).
          •       Formation of the DEA Valley Task Force.
          •       Field Operations Directive 89-3.


          2.      Executive Offices
                  Reserve Forces Bureau            05/01/84 to 11/15/87 42 months

          I was the administrative officer to a specialized bureau responsible for
          coordinating the activities of 1,000 sworn reserve personnel, 900 civilian


                                             -2-
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 65 of 107


      volunteers, and 450 law enforcement explorer scouts. The Bureau identifies
      programs for their effective utilization throughout the Department; develops
      and tracks training programs; sponsors activities designed to promote growth
      and keep morale at high levels.

      Significant contributions while assigned at this bureau are:

      •      Total restructure of the Academy training process for reserve Deputies .
      •      Implementation of upgrade programs to move lower level reserves to
             level I status.
      •      Departmental Reserve Certification procedures .
      •      Annual leadership seminar.
      •      The Reserve News, a nationally recognized police magazine .
      •      Computerization of the Bureau.


      3.     Field Operations Region I
             Crescenta Valley Station  04/01/80 to 05/01/84 49 months

      Crescenta Valley Station is a full service police facility of 100 personnel
      serving a population of 50,000 (including the Contract City of La
      Canada-Flintridge) and a total area of 250 square miles. During my four years
      service at this facility I served in every management role:

      •      Nine months as the Station Commander during an extended absence
             by the Captain (08/01/83 TO 05/01/84).
      •      Sixteen months as the Operations Lieutenant (03/01/82 TO 08/01/83).
      •      Twelve months as the station Detective Bureau Commander (03/01/81
             to O1/01/82).
      •      Twelve months as a Watch Commander (04/01/80 to 03/01/81).

      Significant contributions while assigned at this command are:

      •      Negotiation of an enhanced city contract (at a savings to the City).
      •      Formation of a volunteer community support group.
      •      Development and implementation of an integrated community
             emergency response plan.
      •      High School undercover narcotics operation.
      •      Restructure of the Station Detective Bureau.
      •      The annual station picnic, which was effective in boosting station
             morale.




                                       -3-
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 66 of 107


      4.     Custody Division
             Central Jail                    04/01/78 to 04/01/80 24 months

      The Los Angeles County Central Jail is the largest jail facility in the State of
      California, with a daily inmate population of seven thousand (7,000), an
      assigned staff of six hundred (600), and two hundred (200) civilian personnel.
      My service at this command was equally divided into two major assignments:

      •      Training and Logistics Lieutenant (04/01/79 to 04/01/80).
      •      Watch Commander (04/01/78 to 04/01/79).

      Significant contributions while assigned at this command are:

      •      "Hot Fire" Training program, which is now a State (POST) mandated
             training module for all custody personnel throughout California.
      •      The "Defend in Place" fire safety operational plan for jail facilities.
      •      New fire safety specifications for jail bedding and mattresses.
      •      The development of fire safe jail mattress material.
      •      The development of a facility emergency response plan.
      •      The computerization of training, timekeeping, and scheduling for the
             facility (800 sworn and 200 civilian personnel).
      •      "Spouse day at CJ"--A program for spouses of employees.


      Service as a Sergeant (6 Years, 4 Months):


      5.     Administrative Division
             Federal Surplus Property        01/12/76 to 04/01/78 27 months

      This program was entirely my idea and developed while I was assigned at my
      previous assignment (Emergency Operations Bureau). The unit provides
      millions of dollars in free federal excess and surplus food and property from
      clothing to heavy equipment and aircraft to the department each year. I am
      very proud of this contribution to the Department.


      6.     Patrol Division
             Emergency Operations            02/01/74 to 01/12/76 23 months

      I was among the original personnel that formed this unit which blended the
      activities of the Department's planning unit with emergency operations
      planning and preparation. I was assigned as the Personnel and Logistics
      Sergeant.

                                       -4-
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 67 of 107



      Significant contributions while assigned at this command are:

      •      Formation of a new County Emergency Operations Center.
      •      Participation in the 1974 Federal earthquake studies of Los Angeles
             County.
      •      Development of the Department's specialized Field Command Post
             equipment.
      •      Development of the Department's Field Booking Team.


      7.     Patrol Division
             Civil Defense Bureau            12/01/73 to 02/01/74 02 months

      I was assigned to this unit to facilitate the orderly transition into the new
      Emergency Operations Bureau.


      8.     Patrol Division
             San Dimas Station               12/12/72 to 12/01/73 12 months

      I performed all the duties of a Watch and Patrol Sergeant. I also frequently
      served as the Watch Commander.


      9.     Technical Serviced Division
             Communications Bureau       12/01/71 to 12/12/72 12 months



      I served as the Watch Commander in The Sheriffs Department's old radio room
      located at the Hall of Justice, and assisted in the transition to the existing
      communications facility.


      Service as a Deputy (6 Years, 0 Months):


      10.    Patrol Division
             San Dimas Station
             Detective Bureau                01/01/70 to 12/01/71 23 months

      I served as a Station Detective assigned to the evening watch. I handled the first
      response to all crimes requiring investigations. I processed all evening juvenile
      matters, prepared criminal complaints and juvenile petitions.
                                       -5-
     Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 68 of 107




-;         11.    Patrol Division
                  San Dimas Station Patrol        O1/29/68 to O1/01/70 24 months

           I performed all duties assigned to Station Patrol: Jailer, Desk, Watch Deputy,
           Patrol, and Traffic.


           12.    Technical Services Division
                  Transportation Bureau       11/01/67 to 01/29/68 02 months

           I was temporarily assigned to the Beverly Hills Municipal Court pending my
           assignment to a Patrol Station.


           13.    Custody Division
                  Central Jail                    05/06/66 to 11/01/67 18 months

           I returned to my previous assignment at the Central Jail after graduation from the
           Academy. I performed all aspects of a Custody Deputy i.e. Module Officer,
           Prowler, Control Booth, High Power, etc.


           14.    Administrative Division
                  Academy                         01/17/66 to 05/06/66 04 months

           I was a Sheriffs trainee assigned to Class #110.


           15.    Custody Division
                  Central Jail                    12/01/65 to 01/17/66 01 month

           I was a pre-academy Custody Deputy assigned to the Central Jail as an "off the
           street" Deputy Sheriff.


                               DEGREES AND CERTIFICATION


           P.O.S.T. Command College (Class #5)           POST                    1988
           Management Certification                      POST                    1980
           Advanced Certification                        POST                    1975
           Associate of Science Degree                   Chaffey College         1971


                                            -6-
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 69 of 107




                  EXHIBITB
      Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 70 of 107
                                  Roger A. Clark
                            Police Procedures Consultant, Inc.
                                 10207 Molino Road. Santee, CA 92071
                               Phone: (208) 351-2458, Fax: (619) 258-0045
                                          rclark9314(a)aol.com
                                            July 3, 2019




Kevin S. Conlogue, Esq.
The Law Offices of Kevin S. Conlogue
1901 A venue of the Stars, Suite 234
Los Angeles, CA 90067


Gabriel H. Avina, Esq.
Law Offices of Gabriel H. Avina
3781 Cimarron Street
Los Angels, CA 90018


Regarding:      Hwa Sung Sim vs. Monica Duran, et al, Case No.: 1:16-cv-01051-DAD-SAB.


Dear Counsel:

My fee schedule is as follows:
       •     Travel time at the rate of $50.00 per hour.
       •      (Travel via automobile to and from San Diego to Los Angeles 8 hours $400.00)
       •     All case review, consulting, and writing of expert opinions (such as Rule 26
             reports) at $250.00 per hour.
       •     All testimony (either at trial or deposition) at $350.00 per hour, with a two hour
             minimum required.
       •     A retainer fee of $3,500.00 when initially retained will be used against the above
             listed fees. Subsequent billings at the rates specified.
       •     A "rush fee" of $500.00 for work required less than three weeks from
             notice/retention.
       •     An invoice will be submitted periodically upon request reflecting the activities
             and charges associated with the account. Payment is due upon receipt of the
              mv01ce.

There is no formal contract required. My Federal Tax ID Number is XX-XXXXXXX.

Sincerely,




                                            Page 1 of 1
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 71 of 107




                  EXHIBIT C
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 72 of 107
                             Roger Clark
                    Police Procedures Consultant, Inc.
                         10207 Molino Road. Santee, CA 92071
                       Phone: (208) 351-2458, Fax: (619) 258-0045
                                  rclark9314~aol.com

        UPDATED LIST OF SWORN TESTIMONY FOR RULE 26

                        June 26, 2015 to June 24, 2019
                           (Revised June 26, 2019)




Deposition: June 26, 2015. C.E.W. a minor, et al., v City of Hayward, et al., Case No.: C 13-
04516 LB.

Trial: July 1 & 2, 2015. Juan Herrera, v. City of Los Angeles, et al. USDC Case No. 2: 13-cv-
08831-ABC AS.

Deposition: July 10, 2015. Perla Carr, v. Montgomery County, Texas, et al., Case No.: 4:13-cv-
2795.

Deposition: July 13, 2015. Stephanie Bruno, et al, v. Donald Hubbard, et al., Circuit Court,
Jackson County (Missouri), Case No. 1416-CV 18501.

Deposition: July 16, 2015. Donna Lancaster, v. Kansas City Board of Police Commissioners, et
al., Case No.:4:14-cv-00171-SOW.

Deposition: July 23, 2015. Sharam Borjkhani, et al. v. CHP, et al. Superior Court, State of
California (Los Angeles County). Case No. BC487580.

Deposition: July 27, 2015. Michael Fulton v. Brian Thayer, et al., Case No.: CVI0-00137-JCG.

Deposition: July 29, 2015. Orly Vered, et al., v County of Los Angeles, et al., Case No.: CVI4-
9559 MWF (MANx).

Trial: August 6, 2015 Oscar Morales v. City of Los Angeles, et al. USDC Case No. CV 11-
04757 SVW (Shx).

Deposition. August 11, 2015 Kimberly Mitchell, et al, v. Muhlenberg Community Hospital, et
al. Muhlenberg Circuit Court, Commonwealth of Kentucky Case No. 12

Deposition: August 12, 2015. Russell Martinez v. Joseph Salazar, et al., D.N.M. Case No. 14-
cv-00534 KG/WPL.



                                        Page 1 of 23
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 73 of 107


Deposition. August 17, 2015. Dr. Gary D. Frakes, v. Sergeant William R. (Billy) Masden and
Captain Dustin Ott. USDC (Texas) Case No. 4:14-cv-1753.

Deposition. August 20, 2015. Emmanuel Bracy, v. City of Los Angeles, et al. Case No. CI3-
09350 (JC).

Deposition. August 24, 2015. Porfirio Santos-Lopez, an Individual v. City of Long Beach et al.,
Case No.: CV14-05781-FMO-AS.

Deposition: August 26, 2015. Aaron Vincent Arde Catacutan, v. City of San Jose, et al.
Superior Court, State of California (Santa Clara County) Case No. 113 CV 254501.

Deposition: August 31, 2015. Sammy Sanchez, et al v. City of Tucson, et al. USDC Case No.
XX-XXXXXXX.

Trial: September 8, 2015. Cash Jerome Ferguson-Cassidy, v. City of Los Angeles, et al., USDC
Case No. CV14-06768 SVW (JPRx).

Deposition: September 10, 2015. Juventino Rodarte, v. Alameda County, et al. USDC Case
No. 4: 14-cv-00468-KAW.

Deposition: October 2, 2015. Brennan Colbert, v. County of Kern, et al., Case No.: 1: 13-cv-
01589-JLT.

Trial: October 7, 2015. Michael Fulton v. Brian Thayer, et al., Case No.: CVI0-00137-JCG.

Trial: October 16, 2015. Kristy Beets, et al, v. County of Los Angeles, et al. Superior Court,
State of California (County of Los Angeles) Case No. KC 057667.

Trial: October 19, 2015 & October 20, 2015. Christopher J. Windsor, v. Chris Eaves, et al.,
Case No. 5:13-CV-00038.

Deposition: October 27, 2015. Francisco Arrieta, et al., v. County of Kern, et al., Case No.:1:14-
CV-00401-LJO-JLT.

Deposition: October 28, 2015. Lorenzo Adamson, an individual, v. City of San Francisco, et
al., Case No.: 4:13-cv-05233-DMR.

Trial. October 29, 2015. Robert J. Reese, Jr. v. County of Sacramento, et al., Case No. 2:13-cv-
00559 JAM DAD.

Trial. November 3, 2015. Lance Ricotta, v. City oflmperial, Ca, et al., Case No.: 13CV1454
DMSWVG.

                                      Page 2 of 23
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 74 of 107




Deposition. November 9, 2015. Dorothy Jean Sams, et al, v. City of Los Angeles, et al,
Superior Court (Los Angeles County) Case No. BC537879.

Trial. November 10 & 11, 2015. People v. Former Webster Police Officer D. Bassett. 339 11,
District Court, Harris County, Texas, Cause No. 1411316.

Trial. November 12, 2015. People v. Marcus Stewart, Superior Court (Santa Clara County),
State of California Case No. C1370824.

Trial. November 13, 2015. Lorenzo Adamson, an individual, v. City of San Francisco, et al.,
Case No.: 4: 13-cv-05233-DMR.

Deposition: November 18, 2015. Miguela Nuila, v. City of Los Angeles, e al. USDC Case No.
CASE NO. CV 14-9160 DDP (PJWx).

Deposition: November 18, 2015. Damion Russell et al., v. City of Los Angeles, et al., Case
No.: CV-14-09433-JFW (Ex).

Deposition: November 20, 2015. Raymond Newberry et al. v. County of San Bernardino, ED-
CV14-02298 JGB (SPx)

Deposition: November 23, 2015. Robert Barron, v. City of Redding, et al., USDC Case No.: 2-
14-CV-O 1107 MCE-CMK.

Deposition: December 2, 2015. Sukhwinder Kaur, et al, v. City of Lodi, et al. USDC Case No.
2:14-cv-00828 GEB-AC.

Deposition: December 3, 2015. Isaiah Salvadore Zepeda, teal, v, County of Los Angeles, et al.
Superior Court (Los Angeles County) Case No. BC450200.

Grand Jury Testimony: December 7, 2015. People v. Officer Timothy Loehman and Officer
Fran Garmback, Cuyahoga County (Ohio) Grand Jury. [Civil Case No: 14 Civ. 02670.]

Trial: December 9 & 10, 2015. Superior Court, State of California (Los Angeles County),
People v. Ugene Park & Sarah DeLeon, Case No. 5SY03653, DR No. 15-1087.

Trial: December 15, 2015. Alejandra Ruiz, et al., v. City of Medford, et al. Circuit Court, State
of Oregon (Jackson County), Case No. 13CV07663.

Trial: December 17, 2015. Isaiah Salvadore Zepeda, et al, v, County of Los Angeles, et al.
Superior Court (Los Angeles County) Case No. BC450200.


                                      Page 3 of 23
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 75 of 107


 Deposition: December 22, 2015. Jordan Edward Branscum, v. San Ramon Police Department,
 et at. Case No. Case No.: Cl 1-04137 LB.

 Deposition: December 28, 2015. Susan Rush, v. City of Santa Monica, et al. USDC Case No.
 BC568815.

 Preliminary Hearing & Motion to Suppress: January 5, 2016. People v. Gregory Williams,
 Superior Court, State of California (Solano County), Case No. VCR223119.

 Preliminary Hearing & Motion to Suppress: January 5, 2016. People v. Gregory Williams,
 Superior Court, State of California (Solano County), Case No. VCR223119.

Deposition: January 8, 2016. Doris Ray Knox v. City of Fresno, et al. USDC Case No.
1:14-CV-00799 EPG.

Deposition: January 11, 2016. Refugio Nieto, et al., v. City and County of San Francisco, et al.,
Case No.: C14-03823-NC.

Deposition: January 12, 2016. Garry Bradley, v. County of Los Angeles, et al. Superior Court,
State of California (Los Angeles County), Case No. BC473200.

Deposition: January 13, 2016. Jesse Trevino, v. Bakersfield Police Department, et al., Case No.
1:14-CV-01873 JLT.

Deposition: January 21, 2016. Richard A. Callender, et al., v. City of Brea, et al. USDC Case
No. SACV 11000530 AIJ-MLGx.

Deposition: January 26, 2016. The Estate of Cecil Elkins, Jr., et al., v. California Highway
Patrol, et al., Case No.: 1:13-CV-01483-AWI-SAB.

Trial: February 2 and 3, 2016. Dorothy Jean Sams, et al, v. City of Los Angeles, et al. Superior
Court, State of California (Los Angeles County), Case No. BC537879

Deposition: February 4, 2016. Rayven Vinson, et al, v. City of Los Angeles, et al. USDC Case
No.: CV 14-4488-PLA.

Deposition: February 10, 2016. V.W., a minor, et al., v. Robert Nichelini, et al., Case No.:
2: 12-CV-O 1629-LKK-AC.

Deposition: February 12, 2016. Maria Del Carmen Rivas, et al., v. City of Los Angeles, et al.,
Case No.:2:15-CV-000456-JFW-JEM.

Trial: February 19, 2016. Esperanza Booke, et al, v. City of Sanger, et al., Case No.: 1:13-cv-

                                      Page 4 of 23
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 76 of 107


00586-AWISAB.

Deposition: February 22, 2016. Fernando Del Castillo, et al., v. City of Tempe, et al., Case No.:
CV-214-1945-PHX-DLR.

Deposition: February 29, 2016. J.A.L., a Minor, et al, v. Mike Santo, et al. USDC Case No.:
CV-15-00355.

Trial: March 2, 2016. Richard A. Callender, et al., v. City of Brea, et al. USDC Case No.
SACV 11000530 AIJ-MLGx.

Deposition: March 3, 2016. Michael A. Storms, v. City of Clarkston, et al., Case No.: 2:14 CV
000254 TOR.

Trial: March 7, 2016. Refugio Nieto, et al., v. City and County of San Francisco, et al., Case
No.: C14-03823-NC.

Deposition: March 15, 2016. J.J.D. v. City of Torrance, et at. USDC Case No.
CVl 4-07463-BRO-MRW.

Trial: March 17, 2016, People v. Mark Cappello, Superior Court, State of California (Sonoma
County). Case No. SCR-630974.

Deposition: March 23, 2016. Ioana Aronovici, v. City of Anaheim, et al., Orange County
Superior Court Case No. 30-2014-00762502 CU-PA-CJC.

Deposition: March 25, 2016. Reynalda Molina, et al, v. City of Visalia, et al. CASE NO. 1:13-
CV-01991-LJO-SAB.

Deposition: April 4, 2016. Ayounna McClinton (Estate of Duane Strong), v. City of
Tallahassee, et al., Case No.: 4:15-CV-278-RH/CAS.

Trial: April 1 & 5, 2016. K.C.R. (Rivera) a minor, et al, v. County of Los Angeles, et al.
USDC Case No. CV 13-03806 PSG (SSx).

Trial: April 5, 2016. J.J.D. (Dolak) v. City of Torrance, et al. USDC Case No. CV14-07463
BRO-MRW.

Trial: April 6, 2016. Garry Bradley, v. County of Los Angeles, et al. Superior Court, State of
California (Los Angeles County) Case No. BC473200.

Trial: April 12, 2016. Jesse Michael Espinoza, v. City of Mesa, et al. USDC (Arizona) Case
No. CV2013-092842.

                                      Page 5 of 23
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 77 of 107


Deposition: April 14, 2016. The Estate of Anthony Agustin Banta, et al. v. City of Walnut
Creek, et al. USDC Case No. C13-00342 CRB.

Deposition: April 18, 2016. Stephen McCollum et al., v. Texas Department of Criminal Justice,
et al. Case No.3:12-CV-02037.

Deposition: April 27, 2016. Tan Lam v. City of Los Banos, et al. Case No. 2:15-cv-00531
MCE,KJN

Deposition: May 2, 2016. Edsell Ford, et al. v City of Los Angeles, et al. USDC Case No.
CV14-7268 JFW - MAN.

Deposition: May 4, 2016. Susan Mellen, et al. v. City of Los Angeles, et al., Case No. CV15-
03006 GW (AJWx).

Deposition: May 10, 2016. Dennis Mitchell Mueller, v. Deputy Manuel Cruz, County of
Orange, et al. USDC Case No. CV 13-01274 CJC (JCGx).

Deposition: May 13, 2016. Robert Jackson Ill, v. County of San Bernardino, et al. USDC Case
No. EDCV 13-01650-JGB (DTBx).

Trial: May 17, 2016. Gordon v. Harris County et al.,USDC Case No: 4: 14-cv-03463, S.D. of
Texas (Houston).

Deposition: May 27, 2016. Oscar Ramirez, Sr. v. County of Los Angeles; Bryan Moreno, et.
al.U.S. District Court Case No.: CV 15-03062 AB (PLAx).

Deposition: June 6, 2016. Brett Lewis, v. Cafe Club Fais Do Do, et al., Superior Court, State of
California (Los Angeles County), Case No. BC 468234.

Trial: June 13, 2016. Rayven Vinson, et al, v. City of Los Angeles, et al. USDC Case No.: CV
14-4488-PLA.

Deposition: June 14, 2016. Edin S. Castellanos, v. State of California, et al., Case No.: 4:15-cv-
00272-JSW.

Deposition: June 20, 2016. Lance McClain, et al, v. City of Eureka, et al. Case No. 3: 15-cv-
02070 WHO.

Deposition: June 21, 2016. Moises Palacios, Victoria et al., v. City of Los Angeles, et al., Case
No.: 14-cv-09639-MJF (AJWx).

Trial: June 24, 2016. Brett Lewis, v. Cafe Club Fais Do Do, et al., Superior Court, State of

                                      Page 6 of 23
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 78 of 107


 California (Los Angeles County), Case No. BC 468234.

Deposition: June 29, 2016. Terence Wyatt, v. Gary Colbert, et al., USDC Case No. 5:15-cv-
586.

Deposition: June 30, 2016. Sergio Pina v. City of Los Angeles, et al. USDC Case No. 13-CV-
04989-FMO-MRW.

Deposition: July 8, 2016. R.R.R., et al. v. City of Banning, et al., USDC Case No. 5:14-cv-
01430-CAS-FFM.

Deposition: July 13, 2016. Justin L. Palmer, v. City of Santa Monica, el al., Case No.: 2: 15-cv-
06183-SJO-JC.

Trial: July 14, 2016. Robert Jackson III, v. County of San Bernardino, et al. USDC Case No.
EDCV 13-01650-JGB (DTBx).

Trial: July 18, 2016. Edin S. Castellanos, v. State of California, et al., Case No.: 4:15-cv-
00272-JSW.

Deposition: July 21, 2016. Arthur Scott, v. City of San Diego, et al. Superior Court, State of
California (San Diego County), 37-2015-00001940 CU-OE-CTL.

Deposition: July 28, 2016. 1506. Gladis Herrera, et al. v. City of Ontario, et al. Case No. 5: 15-
cv-01370.

Deposition: August 1, 2016. Estate of Andrea Naharro (Barnard), et al., vs. County of Santa
Clara, et al., Case No.: 14-04570.

Trial: August 3 & 4, 2016. Dennis Mitchell Mueller, v. Deputy Manuel Cruz, County of
Orange, et al. USDC Case No. CV 13-01274 CJC (JCGx).

Deposition: August 5, 2016. Sarai Urdez Navarro, et al., v. County of Riverside, et al. USDC
Case No. ED CV14-01201 GHK (PLAx).

Trial: August 11, 2016. Daniel L. Kloberdanz, v. Joseph M. Arpaio, et al., USDC Case No.:
2:13-cv-02182-PHX-JWS.

Deposition: August 17, 2016. Catherine Smith, et al., v. County of Butte, et al. USDC Case
No. 2:15-CV-00988 GEB-CMK.

Deposition: August 25, 2016. Joshua Osorio, et al. v. State of California (CHP) et al. Superior
Court State of California (San Diego County) Case No. 37-2013-0072536 CU-CR-CTL

                                       Page 7 of 23
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 79 of 107



Deposition: August 26, 2016. J.L.D. (Douchet), et al, v. City of Los Angeles, et al. USDC
Case No. CVll-03141 SVW - MAN.

Trial: August 29, 2016. People v. Gabrielle Lemos. Superior Court, State of California,
Sonoma County Case No. SCR-674200.

Trial: August 31, 2016. Justin L. Palmer, v. City of Santa Monica, el al., Case No.: 2: 15-cv-
06183-SJO-JC.

Deposition: September 2, 2016. Maria Teresa Abrego, et al, v. City of Los Angeles, et al. Case
No. CV15-00039 BRO (JEMx).

Trial: September 9, 2016. 1518. J.L.D. (Douchet), et al, v. City of Los Angeles, et al. Superior
Court Case No. CVll-03141 SVW - MAN.

Trial: September 15, 2016. The Estate of Anthony Agustin Banta, et al. v. City of Walnut
Creek, et al. USDC Case No. C13-00342 CRB.

Deposition: October 7, 2016. Teresita Garcia, et al, v. County of Los Angeles, et al. State of
California, Superior Court (Los Angeles County), Case No. BC553204.

Deposition: October 17, 2016. Robert Zambrano, et al, v. Redondo Beach, et al. State of
California, Superior Court (Los Angeles County), Case No. BC566142.

Deposition: October 18, 2016. Nyla Moujaes v. San Francisco Police Department Officer David
Wasserman and Sergeant Gary Buckner, Case No.: 3:15-cv-03129 DMR.
Client Attorney:

Deposition: October 19, 2016. Richard Vos, et al, v. City of Newport Beach, et al., Case No.:
8: l 5-cv-00768-JCG.

Deposition: November 1, 2016 Darren Donald Liess, et al. (Darren) v. City of Los Angeles, et
al. Superior Court Case No. BC541691.

Trial: November 3, 2016. 1506. Gladis Herrera, et al. v. City of Ontario, et al. Case No. 5:15-
cv-01370.

Deposition: November 7, 2016. Adolfo Garcia, et al v. William Davidson, et al. Superior
Court (San Diego County) Case NO. 37-2014-00021070 CU-CR-CTL.

Deposition: November 15, 2016. 1546. Keivon Young v. County of San Bernardino, et al.
Case No. 5:15-CV-01102 JGB-SP.

                                      Page 8 of 23
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 80 of 107


Trial: November 17, 2016. Lance McClain, et al, v. City of Eureka, et al. Case No. 3:15-cv-
02070 WHO.

Deposition: November 21, 2016. Mark Covert, v. City of San Diego, et al, USDC Case No.:
15cv2097 AJB (WVG).

Trial: November 23, 2016 and November 28, 2016. Emmanuel Bracy, v. City of Los Angeles,
et al. Case No. Cl3-09350 (JC).

Trial: December 1, 2016. Keivon Young v. County of San Bernardino, et al. Case No. 5: 15-
CV-01102 JGB-SP.

Trial: December 2, 2016. Terence Wyatt, v. Gary Colbert, et al., USDC Case No. 5: 15-cv-586.

Trial: December 8, 2016. People v. George Clayton Maurer II. Superior Court, State of
California (Los Angeles County) Case No. 5JB09210.

Trial: December 9 & 12, 2016. Darren Donald Liess, et al. (Darren) v. City of Los Angeles, et
al. Superior Court, State of California (Los Angeles County) Case No. BC541691.

Trial: December 16, 2016. Nyla Moujaes v. San Francisco Police Department Officer David
Wasserman and Sergeant Gary Buckner, Case No.: 3:15-cv-03129 DMR.

Deposition: December 21, 2016. AnthonyT. Baker, v. City of Glendale, et al., Case No.: 2:15-
cv-02432-DLR.

Deposition: January 3, 2017. Wilmer Deckard and Nicol Deckard, v. City of Anaheim, et al.,
Superior Court, State of California (Los Angeles County), Case No 30-2015-00819021 CU-CR-
CJC

Deposition: January 4, 2017. The Estate of Julian Ramirez-Galindo, et al., v. Untied States of
America, et al., Case No.: 15-CV-1694 W(NLS).

Deposition: January 5, 2017. Karen Fusilier, v. County of San Bernardino. Superior Court,
State of California (San Bernardino County), Case No. CIVDS1313206.

Deposition: January 11, 2017. I.A. and C.S., et al., vs. City of Emeryville, et al., Case No.:
4:15-cv-04973-DMR.

Deposition: January 13, 2017. The Estate of Ashley DiPiazza, et al., v. City of Madison, and
Justin Bailey, Gary Pihlaja, and Carey Leerek, Case No.: 16cv060.

Trial: January 18, 2017. Arthur Scott, v. City of San Diego, et al. Superior Court, State of

                                      Page 9 of 23
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 81 of 107


California, (San Diego County). Case No. 37-2015-00001940 CU-OE-CTL

Deposition: January 24, 2017. William Mears, et al., v. City of Los Angeles, Case No.: CV 15-
08441 JAK (AJWx).

Deposition: January 27, 2017, Sylvia Perkins, as Personal Representative of the Estate of Bobby
Moore, III, Deceased, vs. Joshua Hastings, et al., Case No.: 4:14-CV-310-BSM.

Deposition: January 31, 2017. Ian Medjes v. City of Los Angeles, et al. Case No. CD Cal. 2: 14-
cv-5377-DDP-RZ.

Deposition: February 3, 2017. S.R. Nehad (Rawshaneehad), et al v. City of San Diego, et al.
Case No. 15-cv-1386-WQH-NLS

Deposition: February 21, 2017. Osvaldo Ureta, et al. v. County of Los Angeles, et al. Superior
Court, State of California (Los Angeles County), Case No. BC50105 l.

Trial: February 22, 2017. Maria Teresa Abrego, et al, v. City of Los Angeles, et al. Case No.
CV15-00039 BRO (JEMx).

Trial: February 28, 2017. 1428. Alice Smithen, v. United States of America (U.S. Marshall), et
al. Case No. CV 09-0414 GW (PJWx).

Trial: March 1, 2017. Wilmer Deckard and Nicol Deckard, v. City of Anaheim, et al., Superior
Court, State of California (Los Angeles County), Case No 30-2015-00819021 CU-CR-CJC.

Trial: March 6, 2017. Regarding: Russell Martinez v. Joseph Salazar, et al., D.N.M. Case No.
14-cv-00534 KG/WPL (Albuquerque, NM.)

Deposition: March 9, 2017. Maria Delores Ramirez, v. City of Los Angeles, et. al. USDC Case
No: CV 15-02179 MWF (FFMx).

Deposition: March 17, 2017. Lisa Lopez, et. al., v. County of Los Angeles, et al., USDC Case
No.: CV 16-00098-AB-KS

Deposition: March 24, 2017. Monica Ramirez, et al, v. City of Los Angeles, et al. Superior
Court State of California (Los Angeles County), Case No. BC597276.

Deposition: March 27, 2017. Sheronda A. Byrd-Givens, et al, v. Stephen E. Asch, et al., Case
No. 2 :16-cv-00410-MHW-KAJ D.

Trial: March 28, 2017. Maria Delores Ramirez, v. City of Los Angeles, et. al. USDC Case No:
CV 15-02179 MWF (FFMx).

                                     Page 10 of 23
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 82 of 107


Deposition: April 3, 2017. Walter Deleon, et al., vs. City of Los Angeles, et al., Case No.: 2: 16-
cv-03721-FMO-RAO. 1595

Trial: April 5, 2017. Joshua Osorio, et al. v. State of California (CHP) et al. Superior Court
State of California (San Diego County) Case No. 37-2013-0072536 CU-CR-CTL

Deposition April 7, 2017. Channel Centeno, et al., v. City of Fresno, et al., Case No.: 1: 16-CV-
00653-DAD-SAB.

Deposition: April 10, 2017. Allen B. Shay v. County of Los Angeles - Case No. 15-CV-4607
CAS (RAO).

Deposition: April 14, 2017. Eliel Paulino, v. Marco Cruz, et al., Case No. CV16-02642-NC.

Trial: April 20, 2017. Marius Mitchell v. Neal A. Robertson, Case No.: 2:16.

Deposition: April 24, 2017. Mercedes Hernandez, v. Department of Motor Vehicles, et al.
Superior Court Case No. BC588742.

Deposition: April 26, 2017. Daniel Smith v. City of Anaheim, et al. Case No. SACV15-l 776
CJC (DFMx).

Trial: April 27 &28, 2017. Ray Webb, v. Officer J. Ackerman, (Long Beach) et al., Case No.:
CV013-09112.

Deposition: May 8, 2017. Ethan Morse vs. County of Merced, et al., Case No.: 1: 16-CV-
00142-DAD-SKO.

Deposition: May 10, 2017. Dyrone Leake, Sr. v. City of Los Angeles, et al. Superior Court
Case No. BC 606819.

Deposition: May 22, 2017. Isabel Bel Montez, et al., v. City of Stockton, et al., Case No.: 2: 10-
cv-03149 MCE FEB.

Deposition: May 26, 2017. Antonio Ortiz, Luiz Ortiz, vs. City of Fullerton, et al., Case No.:
CV-16-01499 DOC (DFMx).

Deposition: May 30, 2017. Estate of Derek Williams Jr., et al., vs. City of Milwaukee, et al.,
Case No.: 2:16-cv-00869.

Deposition: June 5, 2017. Lee Darnell Watson, vs. City of San Jose, et al., Case No.: 3:15-cv-
04054.


                                      Page 11 of 23
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 83 of 107


Deposition: June 12, 2017. Estate of Gustavo Najera, et al. v. City of Anaheim, et al., Case No.
8:16-CV-01243 JLS (JCG).

Deposition: June 15, 2017. Estate of Danny Cecil Jones, et al., vs. City of Spokane, et al., Case
No.: 2:16-cv-00325.

Trial: June 16 & 19, 2017. People v. Robert Branch, Superior Court, State of California, (San
Diego County) Case No. CD264516.

Deposition: June 20 &26, 2017. Kierra Williamson, Princeton Williamson, and Michael
Williamson, vs. Chicago Police Officer Wilfredo Ortiz, et al., Case No.: 14 CV 6397.

Deposition: June 27, 2017. Doyma Vanessa Michel, v. United States of America. Case No.
Case No.16-CV-0277 GBC-RBB.

Trial: July 12, 2017. The Estate of Ashley DiPiazza, et al., v. City of Madison, and Justin
Bailey, Gary Pihlaja, and Carey Leerek, Case No.: 16cv060.

Deposition: July 21, 2017. Graciela Lopez Franco, et al, v. United States, et al. Case No. 15-
cv-2626 - JM (RBB).

Trial: July 24, 2017. Maria Del Carmen Rivas, et al., v. City of Los Angeles, et al., Case
No.:2:15-CV-000456-JFW-JEM.

Trial: July 31, 2017. People v Amanda Christine Jaramillo. Superior Court, Orange County,
Case CHPW 14-1404

Deposition: August 1, 2017. Randy Conan v. City of Fontana, et. al. Case No. 15:16-cv-01261.

Trial: August 4, 2017. Shirar et al, v. CHP Officer Miguel Guerrero, et al, USDC Case No.
EDCV 13 - 0906 JGB (OPx).

Deposition: August 14, 2017. Breanna Cooke, et al., vs. City of Stockton et al, Case No. 2:14-
cv-00908-KJM-KJN.

Deposition: August 15, 2017. Marcus Vaughn, et al. v. City of Los Angeles, et al. Case No.
2:16-cv-03086 AB-AJW.

Deposition: August 17, 2017. Shawna Brown, et al., vs. City of Stockton, et al., Case No. 2: 13-
CV-O 1007-KJM-KJN.

Deposition: August 21, 2017. Sandra Salazar, et al., vs. Deputy Shandon Deasey, et al., Case
No. 5:16-cv-01103-JFW-KK.

                                     Page 12 of 23
    Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 84 of 107


    Deposition: August 21, 2017. Sufle v. City of Gardena, et al., Case No. CV
    16-00384-GW-MRWx

'   Deposition: August 22, 2017. Andrew Jeremy Garcia v. City of Garden Grove, et al. Case No.
    8:16-cv-00154 DOC (KESx).

    Trial: August 28, 2017. The Estate of Angel Lopez, et al., v. City of San Diego, et al. Case
    No.: 13CV2240 GPC BGS.

    Deposition: September 7, 2017. Arthur Moore, et al, v. City of Berkeley et al, Case No.: 14-cv-
    000669 CRB.

    Deposition: September 8, 2017. Estate of Ruben Nunez, et al v. County of San Diego, et al.,
    Case 3:16-cv-01412-BEN-MDD.

    Trial. September 11, & 12, 2017. Kierra Williamson, Princeton Williamson, and Michael
    Williamson, vs. Chicago Police Officer Wilfredo Ortiz, et al., Case No.: 14 CV 6397.

    Trial. September 15, & 18, 2017. Lee Darnell Watson, vs. City of San Jose, et al., Case No.:
    3: 15-cv-04054.

    Deposition: September 20, 2017. Aubrey Williams vs. City of Birmingham, et al., Case No.:
    2: l 6-cv-00650-JEO.

    Deposition: September 25, 2017, Douglas Cruse and Iveta Cruse, v. Jacob Emory Swigger, and
    Signal Hill Police Department, et al. Superior Court (Los Angeles County) Case No. BC602211.

    Deposition: September 27, 2017. Lastenia Marizol Rodriguez, vs. City of Fontana, et al., Case
    No. 5:16-cv-01903 JGB-KK.

    Deposition: September 28, 2017. Herbert 0. Allen v. City of Santa Monica, et al, USDC Case
    No. 2:11-cv-10139 R-GJS

    Trial: October 5, 2017. Graciela Herrera, et. al., v. City of Los Angeles, et al., USDC Case
    No.:2:16-cv-02719-DSF-SK.

    Deposition: October 9, 2017. Dionne Smith-Downs, et al v. City of Stockton, et al. Case No.
    2: 10-cv-02495 MCE-GGH.

    Deposition: October 12, 2017. Evangelina Gonzalez and Victor Gonzalez vs. County of Los
    Angeles, Deputies Adrian Dominguez, Steven Velasquez, et al., Case No.: 2: 16-cv-07018

    Deposition: October 13, 2017, & December 15, 2017. Felipe Navarro, et al., vs. State of New

                                         Page 13 of 23
    Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 85 of 107


    Mexico, et al., Case No.: 2:16-cv-01180 MCA/CG.

i   Trial: October 17, 2017. Mayumi Donaldson, et al. v. Deputy U.S. Marshal Michael Hall, et al.
    Case No. 3:15-cv-00908 BAS-KSC.

    Deposition: October 19, 2017. Giselle Genesis Lopez, et al v. City of Inglewood, et al. Superior
    Court (Los Angles County) Case No. Case No. BC563203.

    Trial. October 25, 2017.Randy Conan v. City of Fontana, et. al. Case No. 15:16-cv-01261.

    Trial. October 27, 2017. Estate ofManuel Diaz, Genevieve Huizar, v. City of Anaheim, et al.
    USDC Case No. 12-01897 JVS (RNBx).

    Trial. November 7, 2017. William Mears, et al., v. City of Los Angeles, Case No.: CV 15-
    08441 JAK (AJWx).

    Trial: November 15, 2017. Shellabarger et al, v. Dicharry et al, Case No. 13-cv-00188-TLN-
    CMK.

    Deposition: November 21, Heleine Tchayou, et al. v. City of Los Angeles, et al., Case No., 16-
    cv-06073-TJH-MRW

    Deposition: November 2 7, 201 7. Monica Ortiz, et al. v. City of Rialto, et al., Case No. 5: 16-cv-
    01384-JGB. (KSx).

    Deposition: December 1, 2017. C.R. Co-Successor-in-Interest to Decedent Rakeem Rucks, et
    al., vs. City of Antioch, et al., Case No.: C16-03742 JST.

    Trial: December 8, 2017, Sammy Sanchez, et al v. City of Tucson, et al. USDC Case No. 72-
    1576857.

    Deposition: December 11, 2017. Estate of Ro shad McIntosh, v. City of Chicago, et al. USDC
    Case No. 1:15-cv-01920

    Deposition: December 14, 2017. Taylor Swift vs. David Woo, Vera Hicks, et al. USDC Case
    No.: 3:17-cv-00866-VC.

    Deposition: December 18, 2017. Domingo Davis, Jr., vs. City of Santa Clara and Cuong Phan,
    Case No. 5:15-CV-05603-EJD.

    Deposition: December 27, 2017. Estate of Pierre Loury v. City of Chicago, et al. USDC Case
    No. 1:16-C-04452.


                                          Page 14 of 23
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 86 of 107


Trial: January 11, 2018. Giselle Genesis Lopez, et al v. City of Inglewood, et al. Superior Court
(Los Angles County) Case No. Case No. BC563203.

Deposition: January 12, 2018. Filiberto Valencia, Sr., et al., vs. City of Stockton, et al., Case
No.: 2:16-cv-02081-JAM-AC.

Deposition: January 16, 2018. Edmon Washington v. City of Los Angeles, et al., Case No.
2:17-02829-PA (FFMx)

Deposition: January 22, 2018. Shainie Lindsey, et al., vs. City of Pasadena, et al., Case No.: CV
16-8602 SJO (RAOx).

Trial: January 24, 2018. Penelope Armstrong, v. County of Los Angeles, et al., Superior Court
Case No.:BC528453

Deposition: January 30, 2018. Joe Robles and Elvira Robles vs. Aransas County, Texas:
Matthew Campbell Individually, Civil Action No.: 2:15.

Trial: February 1, 2018. S.B. a minor, et al (Brown), v. County of San Diego, et al., Case No.
14CV0072, JAH KSC.

Deposition: February 1, 2018 .. Jenny Tucker, et al., v. The County of Riverside, et al., Case
No.: 5:16-CV-02275-JGB (DTBx).

Trial: February 7, 2018. People v. Gilberto Fajardo. Superior Court, State of California, (Kem
County). Case No. BF160536A

Deposition: February 8, 2018. Archibald et al. v. County of San Bernardino et al. USDC Case
No. CV 16-01128 AB (SPx). Mr. Dale K. Galipo

Deposition: February 12, 2018. Estate of Johnny Martinez, et al. v. County of Los Angeles, et
al., Superior Court, State of California, (Los Angeles County), Case No. BC579140 MPL (Dept
34).

Deposition: February 14, 2018. Maria Hernandez; A.J., Jr., et al,. City of Los Angeles, et al
Case No. 2:16-c-02689 AB (JEMx).

Deposition: February 15, 2018. Marc Alan Corbin, v. County of Los Angeles, et al., Superior
Court, State of California (Los Angeles County), Case No. BC 512036

Trial: February 22, 2018. Maria Hernandez; A.J., Jr., et al, v. City of Los Angeles, et al.
Case No. 2:16-c-02689 AB (JEMx).


                                      Page 15 of 23
     Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 87 of 107


     Deposition: February 23, 2018. Robert Ayala, vs. Aransas County, Texas and Anthony
     Ciarletta, In The United States District Court For The Southern District of Texas Corpus Christi
-,   Division, Case No. 1: 15

     Hearing: March 7, 2018. People v. Michael David Suyssman, Superior Court, State of
     California (Los Angeles County), Case No. M232634DV.

     Trial: March 13, 2018: April 10, 2014. Chien Van Bui, et al, vs. City and County of San
     Francisco, et al. USDC Case No. CV 11-04189 LB.

     Deposition: March 19, 2018. Kevin Foy vs. Pulaski County, Arkansas, Austin Callahan, et al.,
     Case No.: 4: 17-cv-358-BSM.

     Deposition: March 23, 2018. Anthony Wilson, et al., vs. City of Douglasville, GA, et al.., Case
     No.: 1:17-cv-00634-ELR.

     Trial: March 26, 2018. Adolfo Garcia, et al v. William Davidson, et al. Superior Court (San
     Diego County) Case NO. 37-2014-00021070 CU-CR-CTL.

     Deposition: March 27, 2018. Jane Doe vs. County of Fresno, et al. Superior Court State of
     California, (Fresno County) Case No. 16CECG03273

     Deposition: March 28, 2018. Phillip Murry v. North Las Vegas Police Department, etal. Case
     No.: 2:17-cv-00157-APG-CWH.

     Deposition: April 5, 2018. Alma Ramirez, et al, v. City of Gilroy, et al. Case No. 5: 17-cv-
     00625 HRL

     Deposition: April 12, 2018. Melane Jackson v. City of Los Angeles, et al., Superior Court,
     State of California (Los Angeles County) Case No. BC609513.

     Deposition: April 17, 2018.1701. Leticia Solis, et al, v. City of City of Los Angeles, et al. Case
     No. 2:17-cv-02352, AB-PJW

     Deposition: April 19, 2018. Jesse Sanchez, v. City of Stockton, et al. Superior Court State of
     California (San Joaquin County), Case No. CV-2015-0006499.

     Trial: April 20, 2018. Ethan Morse vs. County of Merced, et al., Case No.: 1:16-CV-00142-
     DAD-SKO

     Deposition: April 26, 2018. Marco A. Figueroa vs. City of Casa Grande, et al., Case No: 2: 16-
     CV-03275-ROS


                                           Page 16 of 23
    Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 88 of 107


    Deposition: April 27, 2018. Tanya A., et al., v. City of San Diego, et al., Case No.: 3:14-cv-
    01942-L-RBB, and Jane Doe, v. City of San Diego, et al. Case No. 14cv1941-L-AGS.
j


    Trial: April 30, 2018. Melane Jackson v. City of Los Angeles, et al., Superior Court, State of
    California (Los Angeles County) Case No. BC609513.

    Trial: May 1, 2018. Estate of Gustavo Najera, et al. v. City of Anaheim, et al., Case No. 8:16-
    CV-01243 JLS (JCG).

    Trial: May 3, 2018. Heleine Tchayou, et al. v. City of Los Angeles, et al., Case No., 16-cv-
    06073-TJH-MRW.

    Deposition: May 8, 2018. Amber Wallisa, v. City of Hesperia, et al., Case No.: 5:16-cv-2638.

    Trial: May 10, 2018. The People of the State of California v. Michael David Sussman. Case
    No. M232634DV.

    Deposition: May 11, 2018. Rosamanda Flores vs. The City of Concord, et al., Case No.: 4: 15-
    cv-05244-PJH, and Rosamanda Flores vs. The City of Concord, et al., Case No.: 4:17-cv-05810-
    PJH (Combined by the Court).

    Deposition: May 18, 2018. Estrella Lysandra Zayas vs. State of California, et al., Case No.:
    3:l 7-CV-02739-EMC.

    Deposition: May 22, 2018. Denise Garcia vs. Harris County, Texas, et al., Case No.: 4:16-cv-
    2134.

    Trial: May 24, 2018. Graciela Lopez Franco, et al, v. United States, et al. Case No. 15-cv-
    2626 - JM (RBB).

    Deposition: May 29, 2018. Royce Belcher vs. Williamson County, Texas Deputy Jeremy
    Ellison, individually, and Deputy Gauna, Individually, Case No.: 1:17-cv-00153-SS.

    Deposition: June 4, 2018. Cynthia Briones, et al., v. City of Ontario et al., Case No.: 5: 17-cv-
    00590-DMG-JPR.

    Deposition: June 5, 2018. E.H., (Martin Hurtado deceased) et al. v. City of Long Beach, et al.
    Case No. 2:16-v-09641-SJO (KSx).

    Deposition: June 6, 2018. R.J. v. City of Los Angeles, et al., Case No. 2: 16-CV-07232 CBM
    (Skx).

    Deposition: June 11, 2018. Chandra Jacquez individually, and as successor-in-interest to

                                          Page 17 of 23
        Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 89 of 107


        Richard Jacquez (deceased), v. City of San Jose, et al. Case No. 5:16-CV-5343. NC.

i   l   Deposition: June 12, 2018. Kelly Carter vs. County of Alameda, et al., Case No.: 3:16-cv-
        05132-WHO.

        Trial: June 14, 2018. Leticia Solis, et al, v. City of City of Los Angeles, et al. Case No. 2:l 7-cv-
        02352, AB-PJW

        Trial: June 14, 2018, Alma Rosa Godinez, v. San Diego County, et al. Case No. 3:16-cv-00236
        BAS-NLS.

        Trial: June 19, 2018. Floyde Armbrester, v. City of Berkeley et al. Case No. 3:16-cv-04615.

        Deposition: June 20, 2018. Ashley Lauren Watts vs. City of Newport Beach, Christine
        Maroney, Monica Aguilar, et al., Case No.: 8: 17-cv-01099-AG (Skx).

        Deposition: June 25, 2018. Matthew Francois, v. The City of San Diego, et al. Superior Court,
        State of California (San Diego County), Case No. 37-2016-00003251.

        Deposition: July 12, 2018. Maurice Lallemand v. County of Los Angeles, et al., Case No.
        CVl 7-00781 JAK (SS)

        Trial: July 19, 2018. Matthew Francois, v. The City of San Diego, et al. Superior Court, State of
        California (San Diego County), Case No. 37-2016-00003251, CU-OB-CTL.

        Deposition: July 24, 2018. Cesar Cuellar, Sr. et al. v. City of Laredo (Texas), et al. USDC Case
        No. 5:17-cv-00076.

        Trial: July 26, 2018. Jesse Sanchez, v. City of Stockton, et al. Superior Court State of
        California (San Joaquin County), Case No. CV-2015-0006499.

        Trial: August 7, 2018. Tan Lam v. City of Los Banos, et al. Case No. 2:15-cv-00531 MCE,
        KJN.

        Deposition: August 8, 2018. Dane Zeen, v. County of Sonoma, et al, Case No. Case No: 3:17-
        cv-02056-LB

        Deposition: August 9, 2018. Aram Tagmazyan, Angela Tagmazyan, v. City of Los Angeles, et
        al. Superior Court (Los Angeles County) Case No. BC561908.

        Deposition August 13, 2018. Marina Borawick, v. City of Los Angeles, et al. Case No. 2:17-
        cv-02036 BRO-JC


                                               Page 18 of 23
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 90 of 107


Trial: August 20, 2018. Dane Zeen, v. County of Sonoma, et al, Case No. Case No: 3:17-cv-
02056-LB.

Trial: August 24, 2018. Gina Best and Shaun Lowrance, et al., vs. Virginia Beach Police
Officers Ferreira, Roys, Thorson, and Ziemer, Case No.: CLl 7-1137.

Trial: August 29, 2018. People v, Jon Luthuli Larson, Superior Court State of California (Napa
County), Case No. CR

Deposition: August 30, 2018. Wilson Ramos, As Administrator of the Estate of Jose A.
Maldonado, v. Town of East Hartford, et al. Case No. 3:16-cv-00166 VLB

Deposition: September 5, 2018. Teresa Dominguez, et al, vs. City of Los Angeles, et al. Case
No.: CV 17-04557 DMG (PLAx).

Trial: September 6, 2018. Chandra Jacquez individually, and as successor-in-interest to Richard
Jacquez (deceased), v. City of San Jose, et al. Case No. 5:16-CV-5343. NC.

Deposition: September 7, 2018. Teresa Todero, as Special Administrator of the Estate of
Charles Todero vs. City of Greenwood, Brian Blackwell, Renee Elliott, and Elizabeth Laut, Case
No. 1:17-cv-01698-TWP-MJD.

Deposition: September 14, 2018. David P. Demarest vs. The City of Vallejo, et al. Case No.:
2:16-cv-0227-GEB-KJN.

Deposition: September 21, 2018. Taina Rozier, et al (Okwera Olango, deceased), v. City of El
Cajon, et al. USDC Case No. 17-cv-347-BAS-NLS, and Case No. 3:17-cv-00089 BAS-NLS, and
Lucy Olango, v. City of El Cajon, et al., Superior Court Case No. 37-2017-0000533 l CU-PO-
CTL

Deposition: October 9, 2018. Joseph Earl Wheeler vs. Graves County Kentucky and Graves
County Sheriffs Department and Dewayne Redmon, et al., Case No.: 5: 17-cv-38-TBR.

Deposition: October 11, 2018. Jimmy Brooks vs. City of Vallejo, et al., Case No.: 2:16-cv-
02376-WBS - EFB.

Trial: October 19, 2018 and October 23, 2018. People v. Steve Rodriguez, San Bernardino
Case No: MWV1507990.

Trial: October 31, 2018 and November 1, 2018, Alma Rosa Godinez, v. San Diego County, et
al. Case No. 3:16-cv-00236 BAS-NLS.

Trial: November 2, 2018. Jenny Tucker, et al., v. The County of Riverside, et al., Case No.:

                                     Page 19 of 23
    Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 91 of 107


    5:16-CV-02275-JGB (DTBx).

i   Deposition: November 6, 2018. Ramon Cortesluna, v. City of Union City Police Officer
    Manuel Leon, et al, Case No.: 3:17-cv-05133-JSC.

    Deposition: November 7, 2018. Estate of Kevin Matthews, et al., vs. City of Dearborn
    (Michigan), et al. Case No. 2:16-cv-13763 GCS-SDD

    Deposition: November 8, 2018. D.F., M.F., A.F., N.F., (Minors), Panfilo Flores, and Yolanda
    Flores, v. City of Anaheim, et al. Case No. 8: 17-cv-01194 AG-JCG.

    Trial: November 14, 2018: Estrella Lysandra Zayas vs. State of California, et al., Case No.:
    3:17-CV-02739-EMC.

    Trial: November 15, 2018. Teresa Dominguez, et al, vs. City of Los Angeles, et al. Case No.:
    CV 17-04557 DMG (PLAx).

    Deposition: November 16, 2018. Roy Nelson III, Successor-in-Interest to Decedent Roy
    Nelson; Orenell Stevens, Individually, v. City of Hayward, et al. USDC Case No. 3:16-cv-7222

    Deposition: November 20, 2018. Neftali Monzon, et al. v. City of Murrieta, et al. Case No.
    2:17-cv-01371 ODW (Skx)

    Deposition: November 21, 2018. Leticia Barron vs. State of California, Case No.: 8:17-cv-
    01275-JVS-KES.

    Deposition: November 27, 2018. Estate of Juan Manuel Avila, JR., et al. v. City of Long
    Beach, et al. Case No. 2: 17-CV-05067 AB JPR.

    Deposition: November 29, 2018. Chris Mathis, v. Nicholas Stevens and Edward Black. USDC
    (Texas) Case No. 3:17-cv-1835-S.

    Deposition: November 30, 2018. Trinidad Brown vs. Eddie Diaz, Eric Howard, Laertis
    Moraitis, and Daniel Villalobos, Case No.: 2: 17-cv-01157-KJM-AC.

    Trial: December 3, 2018 and December 4, 2018. Donna Lancaster, v. Kansas City Board of
    Police Commissioners, et al., Case No.:4:14-cv-00171-SOW.

    Deposition: December 5, 2018. Ryan M. Larson vs. John L. Sander, et al., Case No.: 0:17-cv-
    00063.

    Deposition: December 11, 2018. Leslie A. Merritt, Jr. vs. State of Arizona, et al., United
    States District Court, District of Arizona, Case No. CVl 7-4540-PHX-DGC

                                         Page 20 of 23
    Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 92 of 107



    Trial: December 13, 2018. Leticia Barron vs. State of California, Case No.: 8:17-cv-01275-
1   JVS-KES.

    Deposition: December 14, 2018. Estate of Joseph Valverde (Isabelle Padilla), et al, v. Justin
    Dodge, and the City and County of Denver, Colorado, Case No. 1:16-cv-01703 MSK-KMT.

    Trial: December 19, 2018. People v. Anthony J. McGaff. Superior Couf!:, San Diago County,
    California, Case No. SCE379648, DA NO. MBQ014.

    Trial: January 17, 2019. L. Alicia Rascon, individually, et al., vs. Clinton H. Brookins, et al.
    Case No.: 2:14-cv-00749-PHX-JJT.

    Deposition: January 30, 2019 .. Xaime Casillas v. City of Los Angeles, et al. USDC Case No.
    2: l 6-cv-09606-TJH-GJS

    Deposition: January 31, 2019. Tony Nunez, et al. v. City of San Jose, et al. Case No.
    17-cv-03860 LHK.

    Deposition: February 4, 2019, Kathryn Green (individually and as a representative of the Estate
    of Patrick Green, Deceased), David Green, vs. Harris County, Texas, Former Harris County
    Sheriff, et al., Case No.: 4:16-cv-00893.

    Deposition: February 6, 2019. Sofia Valenzuela (Jose Romero), et al, v. City of Long Beach, et
    al. Superior Court Case No. BC672993.

    Deposition: February 7, 2019. Rubia Rosaura Serna, et al. v. City of Bakersfield and Reagan
    Selman U.S. Dist. Court, Eastern District of CA- Case No. 1:17-CV-01290-LJO-JLT.

    Deposition: February 11, 2019. Annice Evans (aka Ramos), et al. v. City of Vallejo, et al.
    Case No: 2:17-cv-01619-TLN-AC.

    Depositoin: February 15, 2019 L.M., et al., vs. City of Redding, et al., Case No.: 2:14-CV-
    00767 MCE-AC.

    Trial: February 20, 2019. Akrem Azzam vs. City of Houston, Texas, et al., Case No.: 4: 17-cv-
    1242.

    Trial: February 22, 2019. Moises Palacios, Victoria et al., v. City of Los Angeles, et al., Case
    No.: 14-cv-09639-MJF (AJWx).

    Trial: February 27, 2019. Russell Tenorio v. Brian Pitzer, et al., Case No.: 2012-CV-01295
    LH/KBM.


                                          Page 21 of 23
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 93 of 107



Trial: March 4, 2019. Sofia Valenzuela (Jose Romero), et al, v. City of Long Beach, et al.
Superior Court Case No. BC672993.

Deposition: March 5, 2019. Puente, an Arizona Nonprofit Corporation, et al, v. City of
Phoenix, et al., Case No. 2:18-cv-02778-JJT.

Deposition: March 8, 2019. Lawrence, et al. v. Las Vegas Metropolitan Police Department, et
al. (USDC Case No. 2:16-cv-03039-JCM-NJK)

Deposition: March 12, 2019. Estate of Omar Gonzalez, et al. vs. City of Los Angeles, Officer
Eden Medina, et al., Case No.: BC660356.

Deposition: March 14, 2019. Jasmin Salcido, et al., vs. City of Whittier, et al., Case No.: 2: 17-
cv-8819-CBM (Asx).

Deposition: March 19, 2019. L.F., a minor, by and through Danisha Brown, and K.F., a minor,
by and through Danisha Brown, vs. City of Stockton, et al. Case No.: 2:17-cv-01648-KJM-DB.

Deposition: March 25, 2019. Kevin DeCarlo, et al. v. City of Vallejo, et al. Case No. 4:18-cv-
00109 JSW.

Deposition: April 5, 2019. Jacob Gorsky, and Olesya Gorsky, v. Harris County, Texas, et al.
Case No; 4:16-cv-2877

Trial: April 11, 2019, &April 12, 2019. Estate of Omar Gonzalez, et al. vs. City of Los
Angeles, Officer Eden Medina, et al., Case No.: BC660356.

Trial: April 15, 2019. The State of Arizona vs. John David Rothrock, Case No.: CR2016-
I37374-001.

Deposition: April 1, 2019. Estate of Mark Roshawn Adkins, et al. v. County of San Diego, et al.
Case No 18-cv-0371-H-MDD.

Deposition: May 8, 2019. M.J.L.H. (Hurtado), et al, v. City of Pasadena, et al. Case No.: 2:18-
cv-03249 JFW (SSx)

Deposition: May 20, 2019. Jayd Schroeder, v. Rialto Police Department. Case No. 5:18-cv-
00427 SP.

Deposition: May 30, 2019 Mary H. Garcia, individually and successor-in-interest to Estate of
Phillip Soto Garcia Jr., et al., vs. Sergeant Ayala; et al., Case No.: 5: 15-cv-839- SJO (Asx).


                                      Page 22 of 23
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 94 of 107



Trial: June 5, 2019. Schroeder, Jayd v. Wright, Steven and Parcher, Nicholas, Case No. 5: 18-
cv-00427-SP.

Deposition: June 10, 2019. Jason Anderson, v. City of Vallejo, et al. Case No. 2: 17-cv-00137-
JAMDB.

Trial: June 24, 2019. Tony Nunez, et al. v. City of San Jose, et al. Case No. 17-cv-03860
LHK.




                                     Page 23 of 23
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 95 of 107




            EXHIBIT D
            Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 96 of 107

XAVIER BECERRA                                                                   State of California
Attorney General                                                          DEPARTMENT OF JUSTICE
                                                                                            1300 I STREET, SUITE 125
                                                                                                     P.O. BOX 944255
                                                                                        SACRAMENTO, CA 94244-2550

                                                                                              Public: (916) 445-9555
                                                                                          Telephone: (916) 210-7342
                                                                                           Facsimile: (916) 324-5205
                                                                                  E-Mail: David.Goodwin@doj.ca.gov

                                                August 13, 2019


      Via U.S. and Electronic Mail

      Kevin S. Conlogue
      Law Offices of Kevin S. Conlogue
      292 S. La Cienega Blvd., Ste. 207
      Beverly Hills, CA 90211

      Gabriel H. Avina
      Law Offices of Gabriel H. Avina
      3781 Cimarron Street
      Los Angeles, CA 90018


      RE:    Sim v. Duran, et al.
             U.S. District Court, Eastern District of California, Case No. 1:16-cv-01051 SAB (PC)

      Dear Mr. Conlogue:

              This letter serves as Defendant Duran’s attempt to meet and confer regarding anticipated
      evidentiary issues at trial. Please confirm whether you oppose our position on the following
      issues.

             1.      Evidence concerning dismissed claims against Dr. Patel and Dr. Johal.

               The pretrial order lists Dr. Patel and Dr. Johal as potential witnesses. (ECF No. 72 at 8.)
      It also lists their deposition testimony and responses to written discovery as potential evidence.
      (Id. at 14, 17-18.)

              While Dr. Patel and Dr. Johal’s medical treatment provided to Mr. Sim may be relevant,
      any evidence that they were parties to this lawsuit, that Mr. Sim claimed they violated the Eighth
      Amendment by acting deliberately indifferent to his serious medical needs, or that Mr. Sim
      litigated those claims against them, is not relevant to the claim against Duran. Fed. R. Evid. 401.
      To the extent the evidence is relevant, its probative value is substantially outweighed by danger
      of confusing the issues and wasting time. Fed. R. Evid. 403. Evidence therefore should not be
      presented regarding dismissed claims against Dr. Patel and Dr. Johal.
      Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 97 of 107
August 13, 2019
Page 2


       2.      Evidence that Duran violated any section of the California Penal Code.

        The joint pretrial statement states, “Defendant committed an assault under color of law
pursuant to California Penal Code section 149, and criminal assault with a deadly weapon under
California Penal Code section 245.” (ECF No. 71 at 4.) The expert report of Roger Clark also
refers to these Penal Code sections. (Clark Rep. at p. 13.)

        This case is proceeding on a civil claim for damages under the Eighth Amendment. This
is not a criminal trial. Evidence that Duran did or did not violate any section of the Penal Code
is not relevant. Fed. R. Evid. 401. To the extent it is relevant, its probative value is substantially
outweighed by danger of confusing the issues and wasting time. Fed. R. Evid. 403. Evidence
therefore should not be presented regarding whether Duran violated any section of the Penal
Code.

      3.     Opinion testimony from Mr. Sim regarding his own medical records or
medical conditions.

         If Mr. Sim testifies, he may testify to that which he has personal knowledge, including his
own mental and physical condition. Fed. R. Evid. 701. However, Mr. Sim is not qualified to
testify as to any medical diagnosis, opinions, prognosis, or the medical causation of any
condition. Fed. R. Evid. 702. Evidence therefore should not be presented by Mr. Sim as to any
medical diagnosis, opinions, prognosis, or the medical causation of any condition.

       4.      Evidence regarding Duran’s involvement, if any, in other lawsuits, claims, or
incidents alleging misconduct.

        This case is proceeding on a claim regarding an isolated incident occurring on August 31,
2014. Evidence regarding Duran’s involvement, if any, in other lawsuits, claims, or incidents
alleging misconduct is not relevant as to whether she used excessive force on Mr. Sim on August
31, 2014. Fed. R. Evid. 401. To the extent it is relevant, its probative value is substantially
outweighed by danger of confusing the issues, misleading the jury, and wasting time. Moreover,
Duran’s involvement, if any, in other lawsuits, claims, or incidents alleging misconduct is
prohibited character evidence. Fed. R. Evid. 404. Evidence therefore should not be presented
regarding Duran’s involvement, if any, in other lawsuits, claims, or incidents alleging
misconduct.

       5.    Evidence that the State may pay the judgment or reimburse Duran in the
event a judgment is entered against her.

        Evidence of insurance or other indemnification is not admissible unless indemnification
is a material issue in the case. See Larez v. Holcomb, 16 F.3d 1513, 1518-19 (9th Cir. 1994).
There is no logical basis for distinguishing between indemnification by a private insurer and
indemnification by a state or one of its departments. Evidence therefore should not be presented
regarding Duran’s potential indemnification or reimbursement by the State.
        Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 98 of 107
August 13, 2019
Page 3


         6.     Evidence that Mr. Sim has been convicted of a felony or crime of dishonesty.

         As stated in my other correspondence dated August 13, 2019, we intend to introduce
evidence of Mr. Sim’s felony convictions for possession of a deadly weapon and armed robbery.
These convictions are admissible under Federal Rule of Civil Procedure 609(a)(1)(A). However,
we intend only to introduce the fact that Mr. Sim has these prior felony convictions, their general
nature, and the punishment of felony range. See U.S. v. Osazuwa, 546 F.3d 1169, 1175 (9th Cir.
2009) (“Generally, only the prior conviction, its general nature, and punishment of felony range
are fair game for testing the [witness’s] credibility.”). We do not intend to introduce evidence
relating to the details of these convictions unless Mr. Sim denies that he was convicted of those
crimes.

        We also intend to introduce evidence of Mr. Sim’s conviction for false representation of
identity to a peace officer. A witness’s character for truthfulness can be attacked by evidence of
a criminal conviction for a crime that required proving, or witness’s admitting, a dishonest act or
false statement. Fed. R. Evid. 609(a)(2). Specific instances of conduct may also be permitted on
cross-examination if they are probative of the witness’s character for untruthfulness. Fed. R.
Evid. 608(b). Mr. Sim pled guilty to providing false identity to a police officer. This is a crime
of dishonesty and is therefore admissible as impeachment evidence.

       We will evaluate further motions in limine concerning expert witnesses after their
depositions have been taken. In the meantime, please inform us in writing whether you disagree
with our positions on the evidentiary issues discussed above by the close of business on August
20, 2019.

                                             Sincerely,

                                             /s/ David C. Goodwin

                                             DAVID C. GOODWIN
                                             Deputy Attorney General

                                      For    XAVIER BECERRA
                                             Attorney General

SA2017304856
13996614.docx
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 99 of 107




            EXHIBIT E
        Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 100 of 107
                                     THE LAW OFFICE OF
           •                         KEVIN S. CONLOGUE
292 S. La Cienega Blvd., Ste. 207                                                     TcL: (213) 255-8837
OC\'Crly llills, California 9021 J                                                    Fax: (213) 477-2069
www.LACivilRightsLawycr.com                                               LACivilRightsLawyer@gmail.com



August 16, 2019

Via U.S. Mail & Facsimile:
 David C. Goodwin, Esq.
 1300 I Street, Ste. 125
 P.O. Box 944255
 Sacramento, CA 94244
 Fax No.: (916) 324-5205


          RE:                   Sim v. Duran, et al.
                                Case No. 1:16-cv-01051-SAB


To Mr. Goodwin:

      Please find this letter in response to your letter dated August 13, 2019, regarding
Defendant's motions in limine.

        With the dismissed claims against Dr. Patel and Dr. Johal, Plaintiff will not make an
assertion to the jury that claims against them were dismissed. However, their deposition
testimony and responses to discovery may still be used at trial as needed.

       With evidence that the State may pay the judgment, Plaintiff does not seek to introduce
such evidence. But, Plaintiff cannot stipulate to Defendant's motion in limine as evidence at trial
might make this evidence relevant.

        As for the other motion in limines Defendant intends to file, Plaintiff will oppose them as
they are overbroad and generalized to the issues presented in this case. These motions in limine
are typically filed by the State of California (CDCR) and are overbroad in what is sought to be
excluded. As such, Plaintiff will file oppositions to said motions.

          Should you have any questions about the foregoing, please inform my office.

Very truly yours,

JL;-~
KEVIN S. CONLOGUE
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 101 of 107




            EXHIBIT F
            Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 102 of 107

XAVIER BECERRA                                                                 State of California
Attorney General                                                       DEPARTMENT OF JUSTICE
                                                                                         1300 I STREET, SUITE 125
                                                                                                  P.O. BOX 944255
                                                                                     SACRAMENTO, CA 94244-2550

                                                                                           Public: (916) 445-9555
                                                                                       Telephone: (916) 210-7342
                                                                                        Facsimile: (916) 324-5205
                                                                               E-Mail: David.Goodwin@doj.ca.gov

                                              August 26, 2019

      Via U.S. and Electronic Mail

      Kevin S. Conlogue
      Law Offices of Kevin S. Conlogue
      292 S. La Cienega Blvd., Ste. 207
      Beverly Hills, CA 90211

      Gabriel H. Avina
      Law Offices of Gabriel H. Avina
      3781 Cimarron Street
      Los Angeles, CA 90018

      RE:    Sim v. Duran, et al.
             U.S. District Court, Eastern District of California, Case No. 1:16-cv-01051 SAB (PC)

      Dear Mr. Conlogue:

             This letter serves as Defendant Duran’s attempt to meet and confer regarding anticipated
      evidentiary issues concerning your expert witnesses at trial. Please confirm whether you oppose
      our position on the following issues:

             1.      Bijan Zardouz, M.D.

              As discussed in my correspondence dated August 13, 2019, the claims against Dr. Patel
      and Dr. Johal for medical deliberate indifference have been dismissed. Any opinion from Dr.
      Zardouz that these physicians provided inadequate medical care is not relevant to the claim
      against Duran. Fed. R. Evid. 401. To the extent the evidence is relevant, its probative value is
      substantially outweighed by danger of confusing the issues and wasting time. Fed. R. Evid. 403.
      Dr. Zardouz therefore should not present opinions regarding dismissed claims against Dr. Patel
      and Dr. Johal.

              Dr. Zardouz’s report states that, “At this time, I recommend that the patient undergo a
      longer EEG recording, either as an inpatient or an outpatient, to find out of there are any
      abnormal brain discharges. If so, then the patient will need to be treated.” (Zardouz Report 21.)
      Any opinion concerning abnormal brain discharges or need for treatment is speculative and
      should be excluded because it will not help the jury to understand the evidence or determine any
      issue of fact.
     Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 103 of 107
August 26, 2019
Page 2



       Dr. Zardouz’s addendum further discusses that a small percentage of patients with
symptoms like Mr. Sim have a chance at developing neurological issues in the future, and a
small percentage of patients develop seizures and/or memory issues. Nothing in the record
suggests that Sim has a current diagnosis for a neurological deficiency, or that there is a
reasonable medical certainty that he suffers from an ongoing neurological deficiency. Dr.
Zardouz’s opinion regarding what may be possible in the future, without more, should be
excluded because it will not help the jury to understand the evidence or determine any issue of
fact.

        Finally, Duran will move to exclude Dr. Zardouz’s testimony on any subject outside of
his report.

       2.      Roger Clark

       Clark was disclosed as an expert witness regarding the use of force. In his report, Clark
renders medical opinions, such as “It is important to note that seizures, nausea, vomiting, and
migraines, all of which Mr. Sim continues to experience, appear consistent with blows or kicks
to Mr. Sim’s head.” (Clark Report 10.) Clark also states that Duran “. . . caused him serious
mental and physical pain.” (Id. at 13.) Clark is not qualified to render expert medical opinions
and any such opinion should be excluded.

       Clark’s opinions regarding the Penn Arms 40MM launcher and the XM1006 exact impact
round are unreliable. Clark has no specialized knowledge of the Penn Arms 40MM launcher or
the XM1006 exact impact round. His report fails to provide any discussion of these items, their
characteristics, or how they are used in an operational setting. Clark’s conjecture that Duran
should have had no difficulty hitting the assailants is also both vague and unsupported. Any
opinion regarding the Penn Arms 40MM launcher or the XM1006 exact impact round should be
excluded.

       In his report, Clark makes numerous statements and opinions that certain actions violate
the law or the Constitution. As a rule, “an expert witness cannot give an opinion as to [a] legal
conclusion, i.e., an opinion on an ultimate issue of law.” Hangarter v. Provident Life & Acc. Ins.
Co., 373 F.3d 998, 1016 (9th Cir. 2004). Any opinion that Duran’s actions violated the law or
the Constitution should be excluded.

        Clark also makes numerous credibility determinations throughout his report. For
example, on pages 12 and 13, Clark states several times that Duran prevaricated in her testimony.
Clark similarly speculated in his deposition about a so-called “Code of Silence.” However,
credibility determinations are for the province of the jury. Clark’s statements and opinions that
Duran prevaricated, lied, or was otherwise untruthful should be excluded.

      Related to the credibility determinations are Clark’s numerous opinions regarding
Duran’s subjective knowledge. For example, on pages 12 and 13, Clark states that “Duran
        Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 104 of 107
August 26, 2019
Page 3


deliberately took sight of Mr. Sim.” It is inappropriate for an expert to attempt to intuit a party’s
subjective knowledge or create a question of fact as to what the party actually knew. Clark’s
statements and opinions bearing on Duran’s subjective intent should be excluded.

          Finally, Duran will move to exclude Clark’s testimony on any subject outside of his
report.

        Given the timing of the depositions, and the upcoming deadline to file motions in limine,
please inform us in writing whether you disagree with our positions on the evidentiary issues
discussed above by noon on August 28, 2019.

                                               Sincerely,

                                               /s/ David C. Goodwin

                                               DAVID C. GOODWIN
                                               Deputy Attorney General

                                         For   XAVIER BECERRA
                                               Attorney General

SA2017304856
Corr Re MIL for Pl Expert Witness.docx
Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 105 of 107




             EXHIBIT G
                Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 106 of 107
David Goodwin

From:                           Kevin Conlogue <lacivilrightslawyer@gmail.com>
Sent:                           Monday, August 26, 2019 6:09 PM
To:                             David Goodwin
Cc:                             Gabriel Avina
Subject:                        Re: Sim v. Duran - Motions in Limine Re: Expert Witnesses

ProfiledItem:                   true



Hi David,
We disagree with your positions in your letter with today's date regarding motion in limines on experts.


thanks,

Kevin S. Conlogue, Esq.
LAW OFFICE OF KEVIN S. CONLOGUE
292 S. La Cienega Blvd., Ste. 207
Beverly Hills, CA 90211
Tel: (213) 255-8837
Fax: (213) 477-2069
www.LACivilRightsLawyer.com


On Mon, Aug 26, 2019 at 4:33 PM David Goodwin <David.Goodwin@doj.ca.gov> wrote:

 Good afternoon Kevin and Gabriel,



 Please see the attached correspondence regarding motions in limine.



 Thank you,




 David C. Goodwin

 Deputy Attorney General

 California Department of Justice

 1300 I Street, Sacramento, CA 95814
                                                         1
            Case 1:16-cv-01051-SAB Document 78-2 Filed 08/28/19 Page 107 of 107
Tel: (916) 210-7342

Fax: (916) 324-5205


CONFIDENTIALITY NOTICE: This communication with its contents may contain confidential and/or legally
privileged information. It is solely for the use of the intended recipient(s). Unauthorized interception, review,
use or disclosure is prohibited and may violate applicable laws including the Electronic Communications
Privacy Act. If you are not the intended recipient, please contact the sender and destroy all copies of the
communication.




                                                       2
